Case 1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 1 of 49




                   Appendix
                -   • -   -    •    -   -   -   - • -   -       -----•   -   -I   -- I   -   -   -        •       -   -    • --   .-. ... •
                     Case 1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 2 of 49
                                                                                                     _j

                          SUPREME COURT OF THE ~TATE OF NEW YORK-
                                     NEW YORK COUNTY


PRESENT:                           COHEN, DAVID BENJAMIN                                                                                             PART           58
                                                                                      Justice

TANTAROS, ANDREA
                                                                                                                      INDEX NO.                           157054/2016



                                                                                                                      MOTION DATE
                                                    -v-
FOX NEWS NElWORK, LLC                                                                                                 MOTION SEQ. NO.                         003




The following papers, numbered 1 to
            '                                                     - - - - -, were read on th{s application to/for
Notice of Motion/ Pet1tion/ OSC - Affidavits - Exhibits                                                                                           No(s)        1

Answering Affidavits - Exhibits                                                                                                                   No(s)        2
Reply~ng
                              ............................................................................................................. No(s)              3
        I'
Upon the foregoing papers, it is

Motion granted for the reasons stated on the record. Matter disposed and may be restored as permitted per CPLR
7503(a).
           •,




 DATE :             2/15/2017



DATE :               3/20/2017
                                                                                                                                              COHEN, DAVID BENJAMIN , JSC
         '
1. CHECK ONE                                                0   CASE DISPOSED                                 0           NON-FINAL DISPOSITION
2. APPLICATION                                              0 GRANTED             D DENIED D                              GRANTED IN PART                  OoTHER
3. CHECK IF APPROPRIATE                                     0   SETTLE ORDER                                  0           SUBMIT ORDER

                                                            D DO NOT POST                                     D           FIDUCIARY APPOINTMENT            D REFERENCE
157054/2016 TANTAROS, ANDREA VS. FOX NEWS NETWORK, LLC                                                        Motion No. 004
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
                Case
NYSCEF DOC. NO. 72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 3 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                               1



            1   SUPREME COURT OF THE STATE OF NEW YORK
                COUNTY OF NEW YORK : CIVIL TERM PART 58
            2   ----------------------------------------------X
                ANDREA TANTAROS,
            3                                  Plaintiff,
            4                         - against -

            5   FOX NEWS NETWORK, LLC, ROGER AILES,
                WILLIAM SHINE, DIANNE BRANDI, IRENA
            6   BRIGANTI, and SUZANNE SCOTT,
                                               Defendants.
            7   ---------------------------------------------X
                INDEX NO. 157054/16            111 Centre Street
            8                                  New York, New York
                                               February 15, 2017
            9   BEFORE:

           10                 THE HON. DAVID B. COHEN, J.S.C.
           11

           12   APPEARANCES:

           13   FOR THE PLAINTIFF:

           14   JUDD BURSTEIN, P. C.
                5 Columbus Circle
           15   New York, New York 10019

           16   FOR THE DEFENDANTS:

           17   DECHERT LLP
                1095 Avenue of the Americas
           18   New York, New York 10036
                BY: ANDREW J. LEVANDER, ESQ.
           19       LINDA C. GOLDSTEIN, ESQ.

           20   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                51 Madison Avenue, 22nd floor
           21   New York, New York 10010
                BY: PETER CALAMARI, ESQ.
           22

           23

           24                                           JACK L. MORELLI
                                                        Senior Court Reporter
           25




                                              1 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                               INDEX NO. 157054/2016
                Case
NYSCEF DOC. NO. 72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 4 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                   2
                                                 PROCEEDINGS


            1                       THE COURT:     Good afternoon.        This is Andrea

            2           Tantaros against Fox News Network, LLC, Roger Ailes,

            3           William Shine, Dianne Brandi, Irena Briganti and Suzanne

            4           Scott, under Supreme Court index 157054 of 2016.             Starting

            5           with plaintiff's counsel, put your appearance on the

            6           record.

            7                       MR. BURSTEIN:           Good afternoon, Your Honor.     Judd

            8           Burstein, of Judd Burstein, P.C., for the plaintiff.

            9                       MR. LEVANDER:           Your Honor, good afternoon.

           10           Andrew Levander with Linda Goldstein, from Dechert.                We

           11           represent Fox and the other individuals except for Roger

           12           Ailes.

           13                       MR. CALAMARI:           Peter Calamari, and sitting in

           14           the box is Joseph Sarles, from Quinn Emanuel, and we

           15           represent Roger Ailes.

           16                       THE COURT:     Did you want to put your additional

           17           members or associates on the record as well or at least

           18           their names?

           19                       MR. LEVANDER:           I think that's fine, Your Honor.

           20                       THE COURT:     Okay.        I read the papers, I'm ready

           21           for argument.     At this time who is arguing for Fox, Mr.

           22           Levander?

           23                       MR. LEVANDER:           Yes, Your Honor.

           24                       THE COURT:     You may procedure.

           25                       MR. LEVANDER:           Thank you, Your Honor.   May it

                                                   -    J    L M -



                                              2 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                INDEX NO. 157054/2016
                Case
NYSCEF DOC. NO. 72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 5 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                   3
                                                 PROCEEDINGS


            1           please the Court, the motion before the Court, as the

            2           Court undoubtedly is aware, concerns a broad arbitration

            3           clause in an employment contract.              Ms. Tantaros was very

            4           sophisticated, she signed that employment contract with

            5           Fox containing that express broad arbitration clause not

            6           once but twice, and she was represented by a sophisticated

            7           talent agency.

            8                       THE COURT:     By broad you mean it doesn't

            9           reference any specific types of claims in it?

           10                       MR. LEVANDER:           Correct.

           11                       THE COURT:     That's one of the plaintiff's

           12           arguments, isn't it, that that is the failing of this

           13           cause?

           14                       MR. LEVANDER:           Yes, but that's not the law.     But

           15           if you want me to get to that right now I can, but I was

           16           going to build my way there.             But I'm happy to fire away.

           17                       THE COURT:     As you wish, counsel, we'll get to

           18           it.

           19                       MR. LEVANDER:           The broad clause does say, any

           20           controversy, claim or dispute arising out of or relating

           21           not only to the agreement but her employment, and any such

           22           claim has to be arbitrated.             Under both federal and state

           23           law that provision needs to be enforced.              Indeed there is

           24           a strong policy in favor of arbitration reflected in the

           25           CPLR, Federal Arbitration Act and a plethora of cases over

                                                   -    J    L M -



                                              3 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                 INDEX NO. 157054/2016
                Case
NYSCEF DOC. NO. 72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 6 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                  4
                                                 PROCEEDINGS


            1           the last 50 year or more, including the New York Court of

            2           Appeals case in Smith Barney versus Luckie, which the New

            3           York Court of Appeals directed the lower courts to

            4           "rigorous judicial enforcement of arbitration agreements."

            5           The Westinghouse case, New York Court of Appeals did the

            6           same, and the Supreme Court of the United States has also

            7           issued its opinions.       I'm talking about the strong policy

            8           in favor of arbitration.

            9                       THE COURT:     Is that the Hirschfeld case you're

           10           referring to?

           11                       MR. LEVANDER:           That's the New York Court of

           12           Appeals case.     Supreme Court of the United States would be

           13           Moses Cone Memorial Hospital, it would be

           14           Shearson/American Express versus McMahon.               There is a

           15           plethora of cases, Your Honor.               Indeed the 2nd Circuit has

           16           observed in Arciniaga versus General Motors, 460 F.3d at

           17           page 234,    "It is difficult to overstate the strong federal

           18           policy in favor of arbitration."              And that's the law in

           19           New York as well.

           20                       Based on those cases, those principles and the

           21           authority on point that I will now discuss, we believe

           22           that the motion to compel arbitration should be plainly

           23           granted.     Indeed, Your Honor, plaintiff has flouted the

           24           terms of her contract, including the arbitration clause,

           25           in bringing this case, in the various publicity stunts she

                                                   -    J    L M -



                                              4 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
                Case
NYSCEF DOC. NO. 72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 7 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                               5
                                                 PROCEEDINGS


            1           has engaged in.

            2                       The argument that they make, however, ignores

            3           overwhelming precedent.          I will focus on the three issues

            4           that counsel raises, as I understand them, as to why she

            5           should be allowed out of her arbitration clause and to be

            6           able to litigate in court.

            7                       As I understand it, her first argument is,

            8           although I'm compelled to arbitrate certain claims, I

            9           don't have to arbitrate sexual harassment claims.             And

           10           that's because the words sexual harassment don't appear in

           11           the broad clause, as Your Honor referenced a few moments

           12           ago.    That is simply not the law.        Plaintiff does not cite

           13           a single case in which a Court has held that a broad

           14           employment arbitration clause in an employment agreement

           15           that encompasses any claim relating to her employment,

           16           does not encompass sexual harassment, whether or not the

           17           arbitration clause contains the words sexual harassment,

           18           it's just not a requirement of the law to the contrary.

           19                       She cites a couple of cases in which the Court

           20           has noted the full term of the language that the

           21           arbitration clause, and some arbitration clause do have.

           22           Things like any claim including but not limited to.             But,

           23           for example, in Cicchetti versus Davis, which is a

           24           Southern District case in 2003, but the

           25                       THE COURT:     Isn't it sufficient if a clause says

                                                   - J    L M -



                                              5 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                               INDEX NO. 157054/2016
                Case
NYSCEF DOC. NO. 72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 8 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                 6
                                                 PROCEEDINGS


            1           essentially the same thing as her clause, if it says any

            2           claim and specifies a few,            isn't that essentially the

            3           same?

            4                       MR. LEVANDER:           In our view it's exactly the same

            5           whether it says including but not limited to or it doesn't

            6           have the including but not limited to, any claim means any

            7           claim and that's what we have here.

            8                       Indeed, in Cicchetti, one of the cases she

            9           relied on, while it drops a footnote that says,            "The

           10           language has the including but not limited to sexual

           11           harassment."     The analysis of the Court was that it was

           12           because the arbitration clause related to "all her

           13           employment."     Precisely what the arbitration clause in

           14           this case does.

           15                       As I said, Mr. Burstein has not cited a single

           16           case in which a Court has said, okay, you have a broad

           17           thing that says any claim relating to employment.              But you

           18           didn't put in the words sexual harassment and therefore,

           19           we're not going to allow arbitration of the sexual

           20           harassment claimi not a single one.

           21                       Indeed, in Tong versus S.A.C. Capital

           22           Management, which is a 1st Department case from 2008 which

           23           you cited in approval in your Siroy, decision recently,

           24            "The clause that was held to encompass claims under both

           25           the New York State and the New York City Human Rights

                                                   -    J    L M -



                                              6 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                               INDEX NO. 157054/2016
                Case
NYSCEF DOC. NO. 72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 9 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                 7
                                                 PROCEEDINGS

            1           Laws," exactly the claims that are in this case,            "was

            2           exactly the same as the clause in our case relating to

            3           anything under your employment agreement."             No reference

            4           to sexual harassment.          Nonetheless, the 1st Department

            5           ordered, compelled arbitration.

            6                       THE COURT:     But how does the contract alleged

            7           fall within the scope of employment?

            8                       MR. LEVANDER:        That's simple, Your Honor,     if you

            9           just read the complaint.          And the complaint, I will

           10           particularly refer you to, and that's the whole thing, but

           11           if you look at paragraphs 14 through 18 --

           12                       THE COURT:     I've read the complaint, counsel.

           13                       MR. LEVANDER:        It says,   "Every act that occurred

           14           here occurred on the premises."

           15                       THE COURT:     In New York.

           16                       MR. LEVANDER:        Of Fox in New York.

           17                       THE COURT:     I know.

           18                       MR. LEVANDER:       And the claims are all based on

           19           our status as an employer.          So this is quintessentially an

           20           employment place claim.          This is not -- you know, he cites

           21           as an exception the case, for example, where an employee

           22           is off premises and there is a social interaction not part

           23           of business and a sexual assault is alleged.             That's not

           24           what this case is about.          What this case is about is,

           25           allegedly systematic conduct at Fox, at the news station,

                                                   -    J L M -




                                              7 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 10 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                8
                                                  PROCEEDINGS

            1            that sexual harassment.           And if it wasn't related to

            2                        THE COURT:    Are you contending that if the

            3            sexual assault took place in Fox's premises that that

            4            would fall within the scope of employment?

            5                        MR. LEVANDER:         I actually think it would.     But

            6            we don't have to cross that bridge in this case.            The case

            7            here is, the only way we're liable 1s as an employer.

            8            This is quintessentially an employment case, therefore it

            9            is encompassed.     And even Mr. Burstein doesn't make that

           10            argument -- but if he did make the argument that it was

           11            unrelated to employment, he would automatically lose his

           12            New York State, New York City Human Rights Law claims

           13            because they are only bringable [sic] against an employer.

           14                        So, the same is true in the 2nd Circuit's case

           15            called Oldroyd, 134 F.3d 72.           And there the holding was a

           16            federal statutory whistleblower claim is encompassed by an

           17            arbitration clause that says,          "Any claim arising under the

           18            employment agreement."        No reference to harassment.        No

           19            reference to whistleblower.           No reference to anything

           20            else,   just a broad clause; exactly as we have here.

           21                        We've cited to Your Honor a host of other cases

           22            which uniformly hold the same thing.           There is a Fox case,

           23            there is a Gateson case, there is a Valdes case, all in

           24            the Southern District, in which arbitration has been

           25            compelled in harassment cases based on a clause that is

                                                   -   J    L M -



                                               8 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 11 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                9
                                                  PROCEEDINGS


            1            identical or indistinguishable from the clause in our case

            2            which is,   "Any claim, controversy or dispute relating to

            3            your employment agreement or your employment."

            4                        The cases apply this principle uniformly.          For

            5            example, Mr. Burstein cites the Coors case in the lOth

            6            Circuit.    But the Coors case is exactly on point.          It's

            7            not a harassment case, it's an antitrust case.           There it

            8            says, any claim relating to the contract.          The Court says,

            9            well, you're compelled to.         In the antitrust case cited in

           10            the Supreme Court case in Mitsubishi, Supreme Court of the

           11            United States saying, you've got -- it doesn't matter that

           12            it doesn't say antitrust, it's related to the contract.

           13            End of story, you go arbitrate.          That is the federal

           14            policy that's involved here.         Indeed, Your Honor, your

           15            Siroy decision, I believe --

           16                        THE COURT:    Which you smattered through the

           17            brief at every opportunity.

           18                        MR. LEVANDER:       I may not have done it enough but

           19            I tried.    But I think that it's pretty on point.          In Siroy

           20            there was a forum selection clause which is similar to

           21            a --

           22                        THE COURT:    But not the same.

           23                        MR. LEVANDER:       Not the same.   But you cited a

           24            bunch of the arbitration cases that are on point.

           25                        THE COURT:    But there aren't a lot of forum

                                                   - J    L M -



                                               9 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                   INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 12 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                   10
                                                 PROCEEDINGS


            1            selection clauses.

            2                        MR. LEVANDER:         But the principle was that was a

            3            forum selection clause which said any claim.                It didn't

            4            include the sexual harassment claim.              But you said

            5            nonetheless, this case gets shipped to New Jersey, I

            6            believe it was.     And you cited, even though there was no

            7            reference to sexual harassment in the clause, and you

            8            cited Tong, the 1st Department case I mentioned a moment

            9            ago which is right on point and I think controlling here.

           10            The petition of Levitt, another arbitration case in which

           11            the same principle applied and you cited those two cases

           12            with approval as compelling your decision.

           13                        Now, there is also a suggestion in his brief

           14            that somehow because it's sexual harassment that deserves

           15            to be in a courtroom notwithstanding the arbitration

           16            clause, and that doesn't fly.              In fact,   the Supreme Court

           17            in 1991 in the Gilmore case specifically threw· that

           18            principle out, rejected it and says,             "Harassment claims by

           19            any other claims, discrimination claims, should be heard

           20            pursuant to arbitration if that's what the clause covers."

           21            And the New York Court of Appeals followed Gilmore shortly

           22            thereafter in Fletcher versus Kidder Peabody, a 1993

           23            decision which, again,        ironically, Mr. Burstein cites in

           24            his brief with approval.

           25                        Indeed, in Guyden versus Aetna, 544 F.3d in the

                                                   -   J    L M -



                                              10 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 13 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                              11
                                                  PROCEEDINGS


            1            2nd Circuit 2008, the Court specifically held,          "That the

            2            inability of an employee to publicly air their

            3            whistleblower claim under statute does not give rise to

            4            vitiating an arbitration clause."         Right on point.

            5                        Second argument that he makes, as I understand

            6            it, even he describes it is unprecedented, I would

            7            describe it as frivolous,        the notion that after the

            8            arbitration clause was signed, two years later after there

            9            is a torrent of public stunts and public appearances by

           10            plaintiff and her lawyer, in which even Mr. Burstein

           11            acknowledged that he would probably be violating the

           12            contract of his client, that the Fox News issued a

           13            statement that said,     "We've already filed an arbitration

           14            claim against Ms. Tantaros."

           15                        THE COURT:    Now, did that claim make it into the

           16            news?   It seemed like it may not have, right?

           17                        MR. LEVANDER:       If it was -- it did not.

           18                        THE COURT:    Did that get reported in the end?

           19                        MR. LEVANDER:       I never saw it.

           20                        THE COURT:    Okay.

           21                        MR. LEVANDER:       Whatever one's view of whether or

           22            not that anodyne statement is a violation of the

           23            confidentiality agreement in a contract, that's a contract

           24            claim that must be arbitrated, not a basis to vitiate an

           25            arbitration clause.

                                                   - J    L M -



                                              11 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                  INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 14 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                  12
                                                   PROCEEDINGS


            1                        THE COURT:     So, you send to arbitration a claim

            2            as to whether or not arbitration was vitiated by some

            3            waiver?

            4                        MR. LEVANDER:          No, we've made an arbitration

            5            claim based on the fact that she published a book without

            6            getting preapproval and said that violated her contract.

            7            That's our pending arbitration claim.               They then brought

            8            this case and in response to we issued -- after they were

            9            on TV, radio, newspaper --

           10                         THE COURT:    Then you brought this motion?

           11                        MR. LEVANDER:          And then we brought this motion.

           12            We never litigated anything about the defense of this

           13            case.     We've never done anything but immediately bring an

           14            action to compel arbitration.               The only way --

           15                         THE COURT:    But how do you respond to

           16            plaintiff's argument that you waived your right to compel

           17            arbitration under the arbitration clause by violating the

           18            confidentiality of the arbitration?

           19                         MR. LEVANDER:         Because the case law is

           20            overwhelming.     Waiver only occurs when you litigate, okay?

           21            Making a statement is not litigation.               Actually litigate,

           22            protracted litigation is the standard which actually

           23            prejudices the other party.            I can cite, those are the

           24            exact words of the PPG Industries versus Webster case in

           25            the 2nd Circuit, Thyssen versus Calypso Shipping in the

                                                    -   J    L M -



                                              12 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                   INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 15 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                   13
                                                  PROCEEDINGS


            1            2nd Circuit, and the New York Court of Appeals decision in

            2            Cusimano versus Schnurr.           In fact,      in Cusimano the New

            3            York Court of Appeals emphasized that the waiver turned on

            4            the protracted use of the courts.                A statement

            5            out-of-court is not the use of the courts to the actual

            6            prejudice of the other party.              That's the standard and

            7            that didn't occur here.           Nothing was prejudicial.

            8                        THE COURT:    Counsel, two more minutes and I

            9            think that you probably want to get to the claim as to the

           10            individuals.

           11                        MR. LEVANDER:         Yes,   I do.

           12                        THE COURT:    Because you have several of them as

           13            well.

           14                        MR. LEVANDER:         Yes.     So, I also just want to

           15            point out before I do though, that there are at least two

           16            very good cases to read about that,               "All acts of the

           17            parties subsequent to the making of the contract which

           18            raised issues of facts or law lie exclusively with the

           19            arbitrator."     Here you have a post-contract statement, in

           20            fact,   a post-arbitration statement.              That's their basis,

           21            it goes to the arbitrator.           We violated the contract, the

           22            arbitrator can find that.           Finally, you can't avoid an

           23            arbitration clause by suing your employer, that's Black

           24            Letter Law also.

           25                        In Hirschfeld Products, which Your Honor

                                                   -   J    L M -



                                              13 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 16 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                               14
                                                 PROCEEDINGS


            1            referred to earlier, against Mirvish, the 1st Department

            2            which was subsequently affirmed by the Court of Appeals

            3            explained there,    "The attempt to distinguish officers and

            4            directors from the corporation they represent for the

            5            purposes of evading an arbitration provision is contrary

            6            to the established policy of this state."           Subsequently in

            7            the Court of Appeals, the Court of Appeals affirmed that

            8            holding and said, that under New York and federal law the

            9            arbitration clause of the employer extends to quote,           "Any

           10            agent of the employer."           88 NY2d at 156.

           11                        More recently still in DiBello versus Salkowitz

           12            in the 1st Department, the Court held,          "The enforceability

           13            of the arbitration agreement is not affected by the

           14            statutory nature of the discrimination claims.           And given

           15            the employment related nature of the claims, the

           16            individual employee defendant as an agent of the employer

           17            is entitled to demand arbitration of the claims against

           18            him, no less than the employer is entitled to demand

           19            arbitration of the claims against it.           That is the 1st

           20            Department's holding in DiBello.

           21                        The 2nd Circuit has numerous cases holding to

           22            the same effect, including Ragone and Powers.           Indeed, in

           23            the 2nd Circuit in Roby versus Lloyd's, which is one of

           24            the cases you cited with approval in Siroy, the Court

           25            stated, 2nd Circuit stated,          "In this and other circuits

                                                   -   J    L M -



                                              14 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 17 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                              15
                                                  PROCEEDINGS


            1            consistently have held that employees of any entity,

            2            employee of any entity that is party to an arbitration

            3            agreement are protected by that agreement."

            4                        The 2nd Circuit has also emphasized that when

            5            you're moving to compel arbitration the standard is even

            6            easier if the party that you were moving to compel against

            7            is the one that signed.         So here she signed, she agreed to

            8            arbitration.     Any claim to avoid arbitration is less

            9            strong under those circumstances.

           10                        THE COURT:     You may conclude, counsel.

           11                        MR. LEVANDER:       I'm going to hold the rest of my

           12            time for rebuttal.       Thank you.

           13                        THE COURT:     You may be seated.

           14                        Mr. Calamari.

           15                        MR. CALAMARI:       Yes, Your Honor, I'll be very

           16            brief.    I just join in the arguments of Mr. Levander.           The

           17            cases are absolutely clear here.         There is just no law to

           18            support the position of plaintiff's counsel.           And I'll, if

           19            I may, reserve my time for rebuttal.

           20                        THE COURT:     I believe we reserved three minutes

           21            for rebuttal on the defense side.

           22                        MR. LEVANDER:       Thank you, Your Honor.

           23                        THE COURT:     Okay.    I think that you probably

           24            were a minute under, so I'll give you that additional

           25            minute if you need it, okay?

                                                    -   J L M -




                                              15 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                               INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 18 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                               16
                                                  PROCEEDINGS


            1                        Mr. Burstein, you're up.

            2                        MR. BURSTEIN:         I'll try and talk quickly and try

            3            and work backwards.      I don't dispute that there is a

            4            presumption in favor of arbitration.           But I also I don't

            5            think that the other side can dispute that one shouldn't

            6            have to arbitrate if you haven't agreed to arbitrate.

            7            Although there are many cases that say that an employer,

            8            an employee can be required to arbitrate against other

            9            executives, for example, when there is a broad arbitration

           10            clausei this case is different.            Everybody is pointing to

           11            Siroy but let me tell you why Siroy is actually helpful to

           12            me.     In Siroy you pointed out three different situations

           13            where admittedly in a forum selection clause where another

           14            nonparty to the agreement might be entitled to

           15            arbitration.     The two that are sort of relevant is

           16            third-party beneficiary and the third which is so close

           17            that it's all interrelated.           One could argue under normal

           18            circumstances that we might fall within the third

           19            category, but this case is different.            I don't know if

           20            you've seen the entire agreement, Your Honor, and I have a

           21            copy.

           22                        THE COURT:    I've seen all portions of the

           23            agreement that were in the papers, so I have everything

           24            that's in the record.

           25                        MR. BURSTEIN:         Okay, well, what's in the record

                                                   -   J    L M -



                                              16 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                 INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 19 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                 17
                                                   PROCEEDINGS


            1            then in our opposition papers is 15.1 of Ms. Tantaros'

            2            agreement.     It's one of the exhibits to my affidavit.

            3            There are so many papers here.

            4                         THE COURT:    Is it you're saying 15.1,        "This

            5            agreement is non-assignable by performer"?

            6                         MR. BURSTEIN:       Yes.

            7                         THE COURT:    I'm looking at it.

            8                         MR. BURSTEIN:       So what 15.1 says is,     "That this

            9            agreement shall inure to the benefit of Fox's successors,

           10            assignees, affiliates."          It says,   "As used in this

           11            agreement the term 'affiliate' shall mean any company

           12            controlling, controlled by or under common control with

           13            Fox."

           14                         THE COURT:    So what that would mean if Fox was

           15            acquired, right, and Fox's employees were covered, then

           16            the acquiring entity employees would be covered as well,

           17            right?

           18                         MR. BURSTEIN:       No.    Respectfully,   I think that

           19            if, in fact, there were another provision in this

           20            agreement that protected employees, perhaps.              But this

           21            provision can only be read one way, that this is an

           22            agreement, as some parties do, they have an agreement

           23            where they say there are no third-party beneficiaries and

           24            this agreement is only for the benefit of certain people.

           25            There is no definition of Fox in the agreement to include

                                                    - J    L M -



                                              17 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 20 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                              18
                                                  PROCEEDINGS


            1            employees or anyone else.        That's why this case is

            2            fundamentally different than any other case, because

            3                        THE COURT:    But doesn't this provision deal with

            4            issues if Fox is acquired or merges or something else like

            5            that?   How does that exclude employees?

            6                        MR. BURSTEIN:       It does, because it's made a part

            7            of the agreement.     And the part of the agreement that it's

            8            made a part of are standard conditions of employment.

            9            This is an agreement between Fox News and Andrea Tantaros.

           10            The agreement includes not only the part that is specific

           11            to Ms. Tantaros, but says the standard conditions of

           12            employment also apply.       There are all sorts of provisions

           13            in here that are not talking about, you know, mergers,

           14            they are talking about when a performer can perform

           15            serv1ces.    What rights the performer has.

           16            Indemnification, commissions, Internet restrictions,

           17            promotions, injunctive relief.           This is all specific to

           18            the employee.     And if an employer --

           19                        THE COURT:    I think a lot of that stuff is

           20            blacked out in the papers.

           21                        MR. BURSTEIN:       I can give you a full set.

           22                        THE COURT:    It was redacted for a reason and it

           23            wasn't in the papers, so.

           24                        MR. BURSTEIN:       But it's a public -- I wanted to

           25            be careful as to the other side since it's theoretically a

                                                   - J    L M -



                                              18 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 21 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                19
                                                   PROCEEDINGS


            1            confidential agreement/ I didn't want to put in anything

            2            other than what was absolutely necessary.          But I think

            3            that Mr. Levander will agree/ that this is not some single

            4            part of the agreement.       I think it would be helpful to

            5            allow me to supplement the record with a copy of the

            6            entire agreement.     Because you will see that it -- when

            7            two parties enter into a contract and they say this is

            8            only for the benefit of the two parties/ and with respect

            9            to Fox it's only with respect to Fox and its affiliates

           10            and this is how we define Fox and affiliates/ and there is

           11            no definition of Fox News.          If you look at the first --

           12            well1 you don't have it but there is no definition of Fox

           13            as Fox including its employees.

           14                         THE COURT:    I know you're trying to convince me

           15            that this agreement somehow excludes the employees.            But

           16            it says this agreement is nonassignable by performer.

           17            Which means your client can't assign it but Fox can.             But

           18            it doesn't say anything about whether employees are or are

           19            not considered.     This deals with the assignment of the

           20            agreement to any future entity/ which hasn't happened in

           21            this case.     But it doesn't exclude         show me how it

           22            excludes employees at this time.

           23                         MR. BURSTEIN:       Well 1 there is one thing where it

           24            says it has the right to freely assign.          I'm not relying

           25            on that language.      I'm relying on the language which says/

                                                    - J    L M -



                                              19 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 22 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                20
                                                  PROCEEDINGS


            1            "This agreement shall inure to the benefit of Fox's

            2            successors, assignees and affiliates."          Affiliates is

            3            important, it's not just about selling the company.             It's

            4            about, for example, I guess, 21st Century Fox or Fox

            5            Business News.     They could have added "and employee."

            6            They could have defined and-- it's interesting, their

            7            reply papers are silent on this issue.           You can't find

            8            anything on it.

            9                        So it seems to me that the plain language of

           10            this agreement, and you see this all the time in

           11            agreements when they want to exclude third-party

           12            beneficiaries, they want to keep people -- they want to

           13            make sure that this is only going to be for the benefit of

           14            the parties to agreement, not give third parties rights.

           15            That is precisely what happened.           And it's not remotely

           16            found in their reply.         They've never addressed this issue.

           17            So, the record stands with my argument.           The reason they

           18            haven't addressed this issue is, they know it would be

           19            frivolous to address it because that's what the agreement

           20            says.

           21                        Now, there is another important point here, this

           22            case, although it was given short shrift of the arguments

           23            of mine that were characterized, I didn't quite recognize.

           24            But one of the arguments --

           25                        THE COURT:    That's why you get a chance to talk,

                                                   -    J   L M -



                                              20 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                 INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 23 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                  21
                                                  PROCEEDINGS


            1            counsel.

            2                        MR. BURSTEIN:         But one of the arguments that I

            3            do think is a question of first impression and is very

            4            important is the arbitration clause itself.              Now, this is

            5            a situation --

            6                        THE COURT:    This is the waiver claim?

            7                        MR. BURSTEIN:         It's not a waiver claim.

            8                        THE COURT:    It's not?

            9                        MR. BURSTEIN:         It's a breach claim for the

           10            following reason.      I mean

           11                        THE COURT:    But the breach has to result in a

           12            waiver, right?

           13                        MR. BURSTEIN:         Yes.     Well, excuse of

           14            performance.

           15                        THE COURT:    Let's get to breach.

           16                        MR. BURSTEIN:         You have, unlike any other kind

           17            of agreement I've ever seen, an arbitration clause that

           18            has an arbitration clause that has a strict

           19            confidentiality provision and says,             "The violation of this

           20            clause will be a material breach of the agreement."               Now,

           21            you'll never see that.        And this is why it's important.

           22            The law, if you take the law generally, what do you have?

           23            You have a situation where a party claims a contract has

           24            been breached or he or she has been defrauded into

           25            agreeing to the contract.           The law is very clear, that

                                                   -   J    L M -



                                              21 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 24 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                22
                                                   PROCEEDINGS


            1            doesn't do you any good in terms of getting out of an

            2            arbitration agreement unless you can show that the

            3            arbitration agreement itself was procured by fraud.

            4                         THE COURT:    Let's talk about who is in breach

            5            here, counsel, because the other side says that you're in

            6            breach.   When I say "you," I mean not just your client,

            7            your individual involvement in breaching that

            8            confidentiality.     Typically in contract claims situations

            9            the focus is on who breached first,          right?    Who made the

           10            initial breach.     Because that often excuses the other

           11            party from their breach, doesn't it?

           12                         MR. BURSTEIN:       Yes, but the complaint --

           13                         THE COURT:    How does that not apply here?

           14                         MR. BURSTEIN:       For two reasons.     One, the

           15            complaint alleges, and I can give you the paragraph, a

           16            prior breach which was the failure to provide a personal

           17            assistant over the three years.           And that is --

           18                         THE COURT:    But that's not a breach of the

           19            confidentiality provision or the arbitration clause,

           20            right?    That would be subject to arbitration under this

           21            agreement.     You agree to that?

           22                         MR. BURSTEIN:       I agree that would be.

           23                         THE COURT:    So, if your client wants to bring a

           24            claim that she wasn't given her assistant over that period

           25            of time, that's subject to arbitration.

                                                    - J    L M -



                                              22 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                  INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 25 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                  23
                                                  PROCEEDINGS


            1                        MR. BURSTEIN:         Yes, but my point is this, a

            2            general breach of confidentiality                there is no breach of

            3            the confidentiality requirements of agreement and

            4            certainly not of that paragraph.              It might give rise to

            5            some other kind of breach excusing performance or giving

            6            rise to damages.     But when you have an arbitration clause

            7            which says that this is a material breach specifically of

            8            this arbitration clause, it relates solely to this

            9            arbitration clause, that          lS    different.   That's the

           10            equivalent of the sort of the converse where you say,

           11            okay, parties have disputes.              But you can't get out of

           12            arbitration unless you can show fraud in the securing of

           13            the arbitration agreement.              Similarly it's the same

           14            concept.

           15                        THE COURT:    But doesn't your client's breach

           16            excuse any breach after that?

           17                        MR. BURSTEIN:         No.     For a number of reasons.

           18                        THE COURT:    Isn't that Contracts 101?

           19                        MR. BURSTEIN:         No -- I mean, yes, of course it's

           20            Contracts 101.     But you have to look at the allegations.

           21            Again, this is not an issue for the arbitrator.               This is

           22            an issue as to what this clause means, as to whether or

           23            not we're to be forced into arbitration.               And the things

           24            they say that we said are not breaches of the

           25            confidentiality provision in the contract.               And they --

                                                   -   J    L M -



                                              23 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                               INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 26 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                               24
                                                   PROCEEDINGS


            1                         THE COURT:    Are you disputing that if the

            2            confidentiality provision is valid and they sought

            3            arbitration, that your conduct and the conduct of your

            4            client didn't breach that?

            5                         MR. BURSTEIN:         Yes.

            6                         THE COURT:    How?

            7                         MR. BURSTEIN:         Because the confidentiality

            8            agreement is very limited.            The confidentiality agreement

            9            says,   "That the performer shall not directly or indirectly

           10            disclose, divulge, render or offer any knowledge or

           11            information to any other person or party concerning

           12            matters relating to any program or Fox affairs and plans."

           13                         Now, unless they're using the word affairs in

           14            the way that Roger Ailes had affairs, this does not relate

           15            to their Fox's affairs.            That's one confidentiality

           16            provision.     There is nothing in the record to suggest that

           17            Ms. Tantaros or I breached that provision.            Then the other

           18            one is,   "Ms. Tantaros shall not issue any statements or

           19            grant any interview concerning performances, services

           20            hereunder."     No suggestion here that that was breached.

           21            Those are the only confidentiality provisions in the

           22            agreement.

           23                         So there is no breach of any confidentiality.

           24            The only breach of confidentiality is their admitted

           25            breach of trying to rebut legitimate statements that Ms.

                                                    -   J    L M -



                                              24 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                 INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 27 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                  25
                                                   PROCEEDINGS


            1            Tantaros or I on her behalf, could make with divulging the

            2            existence of the arbitration and the terms.

            3                        How much time do I have so I make sure --

            4                        THE COURT:     You have eight more minutes.

            5                        MR. BURSTEIN:          So let me move on.     If you want

            6            to talk about sort of the general principle.               If you take

            7            their argument to a logical end, let's say Bill Shine or

            8            one of the other defendants could have raped Ms. Tantaros

            9            in the Fox building and that would be subject to

           10            arbitration because she was in the building.

           11                        THE COURT:     Wait, that's an intentional tort and

           12            that's an assault, right?            That's an assault.     And there

           13            is lots of case law cited in both your briefs that takes

           14            assault out of the context of the typical arbitration

           15            clause.

           16                        MR. BURSTEIN:          I'll give another one.

           17                         THE COURT:    Is there any assault alleged in this

           18            case?

           19                        MR. BURSTEIN:          No.

           20                         THE COURT:    Any physical assault?

           21                         MR. BURSTEIN:         No physical.   She trips and falls

           22            coming out of the elevator because they didn't

           23            adequately       they were negligent in some way.            She

           24            wouldn't have tripped and fallen if she hadn't been an

           25            employee on their theory.            That's arbitrable.     Now, here

                                                    -   J    L M -



                                              25 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 28 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                              26
                                                 PROCEEDINGS


            1            is what the case law says, everybody cites and of course

            2            Your Honor cites to the Tong case.         That's really the

            3            major case here because it's 1st Department.           But nobody,

            4            my adversaries haven't bothered to look at Justice Freed's

            5            underlying decision, what the Appellate Division affirmed.

            6            And there they had an arbitration agreement, any dispute

            7            arising out of this agreement will be subject to

            8            arbitration.     But as Justice Freed wrote,      "Among the

            9            conditions the agreement provides that Tong would not

           10            disclose any of S.A.C. 's confidential information during

           11            or after his employment."        This information was defined to

           12            include any information relating to the business and

           13            personal affairs of any of the principals.

           14                        Nobody seems to have paid attention to what was

           15            actually being affirmed.        There was an affirmation of a

           16            decision by Justice Freed saying that the broad language

           17            of the arbitration agreement applying to breaches of the

           18            contract was covered.      But the arbitration agreement in

           19            that case was radically -- I mean the underlying contract

           20            was radically different.        So if you read Justice Freed's

           21            opinion, you will see something that is just quite

           22            extraordinary and that makes all the difference in the

           23            world.

           24                        The other cases they have cited, like Oldroyd

           25            and Powers, they have a number of them, they are all

                                                   - J   L M -



                                              26 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 29 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                             27
                                                  PROCEEDINGS


            1            termination of employment cases.         This is a different kind

            2            of case.    We also have the tortious interference claim

            3            which is something different which is a tort claim, not a

            4            contract claim.     It involves them going out and

            5            interfering with the sale of her book.

            6                        THE COURT:    How is retaliation different than

            7            termination?    Aren't those two sides of the same coin?

            8                        MR. BURSTEIN:       Except that all the cases that

            9            they cite are termination clauses and all of those are

           10            essentially breach of employment agreements as opposed to

           11            here where there is no breach of contract claim.

           12                        Then, again, the other thing I want to say in my

           13            last few minutes is, that if Your Honor is inclined --

           14                        THE COURT:    Speaking of that, five more minutes.

           15                        MR. BURSTEIN:       If Your Honor is inclined to send

           16            us to arbitration,     I would like the opportunity to amend

           17            based upon new information.         I learned very recently,     just

           18            two nights ago, that another one of my clients, who shall

           19            remain nameless, was subpoenaed.         And I was told by the

           20            United States Attorney's office that there is an ongoing

           21            criminal investigation of Fox relating to all of these

           22            allegations, not just Ms. Tantaros' but all of the sexual

           23            harassment allegations.         And I have a subpoena, it's

           24            ongoing relating to another client, although I suspect

           25            that Ms. Tantaros will be subpoenaed.         But here is the

                                                   - J    L M -



                                              27 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 30 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                             28
                                                 PROCEEDINGS


            1           point, based upon my discussions with the prosecutors, and

            2            they didn't tell me what exactly what it was, but once I

            3            saw that it was the securities prosecutors I understood

            4            immediately what was going on here, which is that what Fox

            5            has done is enter into agreement, after agreement, after

            6            agreement, with victims of sexual harassment, not reported

            7            them in any of their SEC filings.        Because what they do,

            8            as they offered Ms. Tantaros when they tried to settle the

            9            case, they keep them as employees, per se, so nothing ever

           10            gets reported.

           11                        Now, that's not what the U.S. Attorney says but

           12            that's what I think is going on.        I now believe -- that

           13            not -- that I'm not saying it's necessarily not subject to

           14            arbitration, I believe I have a racketeering case here

           15            based upon that and the extortions of my client.            There is

           16            a very strong case law that suggests in this case you will

           17            lose your job if you report sexual harassment, gives rise

           18            to a pattern of racketeering activity which this Court can

           19            look at, and then there are other claims.          I have

           20            compelling evidence through confidential sources that Fox

           21            was involved in electronic surveillance of my client on

           22            her private communications in violation of 18 U.S.C. 2510,

           23            which has a private right of action.         They have been

           24            just today The Times reported that they maintain fake news

           25            sites and also what are known as sock puppet accounts,

                                                   - J   L M -



                                              28 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 31 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                             29
                                                   PROCEEDINGS


            1            fraudulent Twitter accounts.

            2                         THE COURT:    You made reference to that in your

            3            papers and the complaint extensively.

            4                         MR. BURSTEIN:       Yes, but I have more information

            5            about that.     I also have the fact that we allege that Fox

            6            has subsequently, and this is important, post-employment,

            7            has tortiously interfered with Ms. Tantaros' agreement

            8            with her speaking agency, who represents numerous other

            9            Fox talents and can only represent them with Fox's

           10            permission.     That they have tortiously interfered with her

           11            ability to get speaking engagements.

           12                         I think that all of this information is very

           13            significant.     I only need two weeks to amend.        I think

           14            that if I can allege         Your Honor,    just said it,

           15            intentional torts don't fall within an arbitration clause.

           16            I didn't bring a RICO case before because I didn't think

           17            that I could establish a pattern of racketeering activity.

           18            Now that I know that the U.S. Attorney's office is issuing

           19            subpoenas and undergoing, according to the subpoena,

           20            investigating alleged violations of federal criminal law

           21            by Fox, and I figured out exactly what's going on, I can

           22            make a RICO case.      I can make the argument that the

           23            conduct by Mr. Shine and others was an extortion under the

           24            Hobbs Act.

           25                         THE COURT:    Two minutes.

                                                    - J    L M -



                                              29 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                 INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 32 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                  30
                                                  PROCEEDINGS


            1                       MR. BURSTEIN:          I got in under the bell.     Unless

            2            Your Honor has any questions.

            3                        THE COURT:    Not at this time.

            4                        Rebuttal.

            5                        MR. LEVANDER:         Indeed, Your Honor.

            6                        May it please the Court, Mr. Burstein has gone

            7            way outside the record.           I would note that the courts have

            8            held that RICO claims, if you could make one, which he

            9            can't, would be arbitrable as well.

           10                        THE COURT:    I didn't have any briefing on that

           11            so I don't know the answer.

           12                        MR. LEVANDER:         I'll represent that to you.      And

           13            the antitrust cases follow RICO cases.            First of all, we

           14            did address the question, he said it was not addressed, I

           15            suggest you look at page 22 of our brief when you have a

           16            chance, Your Honor.      I would like to focus on Siroy and --

           17                        THE COURT:    That's the reply brief you're

           18            referring to, counsel?

           19                        MR. LEVANDER:         Yes, exactly.   So, it doesn't

           20            say, as Mr. Burstein represented to Your Honor a moment

           21            ago, that the confidentiality issue, even if you ignore

           22            Contracts 101 and you ignore his outrageous behavior and

           23            all of that is a breach of the arbitration agreement, it's

           24            a breach of the agreement.           So, therefore, it is a --

           25                        THE COURT:    Wait.       But it's in the arbitration

                                                   -   J    L M -



                                              30 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                 INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 33 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                    31
                                                  PROCEEDINGS


            1            clause of the agreement.

            2                        MR. LEVANDER:          But it's an agreement of a

            3            breach, breach of the agreement.              And the courts have said

            4            over and over again, and I read to you the --

            5                        THE COURT:    The nuance you're claiming, it's a

            6            breach of the agreement but not specifically a voiding of

            7            the arbitration clause?

            8                        MR. LEVANDER:          Correct.    It also doesn't void

            9            the arbitration clause.            Only thing that voids an

           10            arbitration clause is if you are unconscionable in the way

           11            that you created the arbitration clause.              Here, as I said,

           12            cited to you both federal and state cases, any

           13            post-contract conduct that you think is actionable is to

           14            be arbitrated.     That is what the law is.

           15                        Indeed, Your Honor, Tong is right on point.               It

           16            has nothing about harassment in it.              It's a harassment

           17            case and the Court ordered, the 1st Department ordered the

           18            arbitration to occur.         This is what you said about Tong in

           19            your Siroy opinion.      First of all, you're talking about in

           20            the Siroy case, it's a harassment, discrimination case and

           21            you say, the language in Section 13, that's 13 of the

           22            contract, specifically encompasses "all claims," just like

           23            it does here,    "arising out of or relating to the

           24            employment agreement."         Exactly what we have here.

           25            Nothing about harassment.

                                                   -    J    L M -



                                              31 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 34 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                              32
                                                  PROCEEDINGS


            1                        Plaintiff's claims of employment discrimination,

            2            retaliation, clearly arise in and relate to her employment

            3            and are thus governed by Section 13 and covered by her

            4            employment agreement, citing Tong.          You describe Tong as

            5            holding,   "That since plaintiff's claims arose out of the

            6            events that occurred in the course of his employment by

            7            defendant and supervisor, the supervisors of the

            8            defendant, they were deemed subject to the employment

            9            agreement which covered any dispute or controversy arising

           10            out of or relating to the agreement."           It's exactly the

           11            analysis here.     All of her claims arise out of and are

           12            related to.

           13                        THE COURT:    What about the tortious interference

           14            claim?

           15                        MR. LEVANDER:       He conceded that's subject to

           16            arbitration in his earlier papers.          And tortious

           17            interference is a tortious interference with the contract.

           18            So it relates to the contract.           It's clear that everything

           19            is encompassed by the

           20                        THE COURT:    And it relates to particularly the

           21            book provision within the contract, right?

           22                        MR. LEVANDER:       Right.   We are enforcing the book

           23            provision and he's saying that enforcement of our

           24            contractual right, which is the subject of the arbitration

           25            clause, is a tortious interference with the other

                                                   - J    L M -



                                              32 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 35 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                33
                                                  PROCEEDINGS


            1            contract.

            2                        THE COURT:    Did you say earlier that your

            3            arbitration, your arbitration claim only relates to the

            4            book and not to the alleged harassment and retaliation

            5            claims?

            6                        MR. LEVANDER:         When we first brought the

            7            arbitration claims that's exactly what it related to.

            8            When this goes forward,       I hope in arbitration, it will be

            9            expanded, no doubt, to encompass some other things.              I

           10            suggest, Your Honor, Mr. Burstein said that he waffled on

           11            whether or not his client violated the contract.              But in

           12            Exhibit H

           13                        THE COURT:    He didn't waffle, he said that she

           14            didn't, but really avoided explaining how in a way that

           15            was persuasive.     I might give him a chance, last chance on

           16            that since you raised it.

           17                        MR. LEVANDER:         But Exhibit H to my reply

           18            affidavit attaches Mr. Burstein's comments to the press

           19            which said that she knows that she's taking a risk in

           20            violating her contract's confidentiality clause in making

           21            these statements.     There is no question that she violated

           22            it and they knew that she was violating it when she got

           23            involved.

           24                        Also, the confidentiality agreement that was

           25            gone over by Mr. Burstein when he read it covers not only

                                                   -   J    L M -



                                              33 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 36 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                               34
                                                  PROCEED! NGS


            1            arbitration but "All relevant allegations and events

            2            leading up to the arbitration."            So it's broader than what

            3            he just said, it encompasses her claims, period.

            4                        Finally, I would note that Mr. Burstein has

            5            tried to inject into here all kinds of extraneous stuff

            6            that is not in the record.           The fact that he has a male

            7            client that may have received a subpoena.             Fox has not

            8            received a subpoena.      Fox would clearly cooperate if there

            9            were a subpoena.     But that he is trying to somehow make

           10            this case not about the arbitration clause, which it is,

           11            but to bring in something that has to do with another one

           12            of his clients, not this client and not a sexual

           13            harassment claim, is beyond the pale.

           14                        THE COURT:    Time.       I'm going to address Mr.

           15            Burstein one more time because

           16                        MR. BURSTEIN:         Could I have two minutes?

           17                        THE COURT:    Two minutes.        But I specifically

           18            want you to address the issue of the breach by your

           19            client.

           20                        MR. BURSTEIN:         Sure.    I want to make one thing

           21            clear, I never said it was a male client, that was Mr.

           22            Levander.

           23                        THE COURT:    No, you didn't.

           24                        MR. BURSTEIN:         I never said it was a male client

           25            and I want that to be on record.

                                                   -   J    L M -



                                              34 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 37 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                               35
                                                  PROCEEDINGS


            1                        Second of all, I would ask Your Honor, although

            2            neither party did it because I think that there were

            3            concerns about confidentiality, I think that both parties,

            4            for Your Honor to have a full record, should see the

            5            entire employment agreement because it really addresses

            6                        THE COURT:    Then you could have provided it to

            7            me at the time that you submitted the papers or asked for

            8            it to be submitted in camera and you haven't done that.

            9                        MR. BURSTEIN:        But they haven't --

           10                        THE COURT:    So explain to me how your client's

           11            breach is not a breach.

           12                        MR. BURSTEIN:        My client's breach is not a

           13            breach because there is nothing that the other side has

           14            shown which makes clear, and if I could have a moment let

           15            me just look at what the exhibit that they have.

           16                        (Pause)

           17                        MR. BURSTEIN:        Well, one of the problems, and

           18            maybe this is -- they don't put the full agreement in, so

           19            they only give you part of the agreement, they leave out

           20            the other part about confidentiality.

           21                        THE COURT:    You did the same.

           22                        MR. BURSTEIN:        I understand.   But the point

           23            would be, you have nothing before you to show that she

           24            violated confidentiality.          They haven't submitted any

           25            document.    They have statements by me, but they haven't

                                                    - J    L M -



                                               35 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 38 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                              36
                                                   PROCEEDINGS


            1           provided the provisions of the agreement that talk about

            2            confidentiality.     So they say it's a breach but there is

            3            nothing in their papers, that as far as I can tell,

            4            actually identified what would be a breach of

            5            confidentiality.

            6                         THE COURT:     Okay.    Can we take a five minute

            7            break at this time and then we'll go back on the record.

            8                         (Short recess taken)

            9                         THE COURT:     On the record.     First, I would like

           10            to commend counsel on extremely well-prepared,

           11            well-organized and capable argument made on the record

           12            today, as well as in the papers on the briefing of this

           13            case.

           14                         At this point ln time I'm going to render my

           15            decision on the record.           Plaintiff's employment at Fox was

           16            covered by an employment agreement that contained a valid,

           17            broad and unambiguous arbitration provision requiring that

           18            any controversy, claim or dispute arising out of or

           19            relating to this agreement or your employment shall be

           20            brought before a mutually selected three member

           21            arbitration panel.        Ample case laws in both New York State

           22            and the Federal Courts has held that all the claims and

           23            controversies sought to be litigated by plaintiff fall

           24            within the terms of the parties broad arbitration

           25            provision.     Including her claims under the New York State

                                                     - J   L M -



                                              36 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 39 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                             37
                                                 PROCEEDINGS


            1            Human Rights Law and New York City Human Rights Law for

            2            harassment and retaliation, as well as her claims for

            3            tortious interference, since those claims arose within the

            4            scope of plaintiff's employment and clearly fall within

            5            that scope.

            6                        All of the individual defendants, though they

            7            are not signatories to the arbitration agreement, can

            8            invoke the arbitration clause and compel arbitration.

            9            This would apply even if the claims against them were

           10            severed from the claims against Fox.          The misconduct

           11            alleged by plaintiff relates to these individual's

           12            behavior as officers, directors and employees or agents of

           13            Fox, and they necessarily relate to their alleged conduct

           14            as agents of Fox News.        Further, a careful review of the

           15            claims against the individual defendants shows that these

           16            claims are factually intertwined with the agreement and

           17            the claims against Fox News.          The claims against the

           18            individual defendants involve the very same issues and

           19            circumstances.     This principle applies equally to the

           20            employment claims and the tortious interference claims at

           21            issue in this case.      Allowing such claims to proceed in

           22            court would be contrary to established public policy

           23            strongly favoring arbitration of such disputes.

           24                        Plaintiff's claim that the defendants waived

           25            arbitration by materially breaching the arbitration clause

                                                   -   J   L M -



                                              37 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                              INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72     1:19-cv-07131-ALC Document 48-1 Filed 02/06/20 Page 40 of 49
                                                                       RECEIVED  NYSCEF: 02/17/2017


                                                                                                38
                                                  PROCEEDINGS


            1            is unsupported by any pertinent case law.           That claim is

            2            without merit as the defendants have not engaged in

            3            protracted litigation that prejudiced the plaintiff.              In

            4            any event, it was plaintiff who first involved the news

            5            media in this dispute in violation of the confidentiality

            6            provisions of the parties' agreement.           Any remaining

            7            claims by defendant to bring this case outside the scope

            8            of arbitration have been considered by the Court and have

            9            been found to be without merit.

           10                        Plaintiff's oral application made for the first

           11            time on argument to amend the pleadings is denied.              That

           12            denial is without prejudice.           Defendants' motion to compel

           13            arbitration of all of plaintiff's claims against all of

           14            the defendants pursuant to CPLR 7503 are granted.            Thank

           15            you.   Pursuant to law, this action is stayed pending its

           16            outcome of the arbitration.

           17                        You can order the transcript, counsel, submit it

           18            to me to be so ordered.           Then, counsel, you'll have the

           19            opportunity to file your notices of appeal.

           20                        MR. BURSTEIN:         Thank you, Your Honor.

           21                        THE COURT:    Thank you, counsel.

           22   CERTIFIED TO BE A TRUE AND ACCURATE TRANSCRIPT.

           23

           24

           25                                     JACK L. MORELLI, CM, CSR

                                                   -   J    L M -



                                              38 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                            INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72   1:19-cv-07131-ALC
            TANTAROSv.                                       Document 48-1 Filed 02/06/20 Page 41 of 49
                                                                                           RECEIVED  NYSCEF: 02/17/2017
            FOX NEWS                                                                                                                         February 16,2017

                                                24:12,13,14,15;             34:1                        25:25;30:9                         14:3
                        [                       26:13                    allege(2)                   arbitrate (6)                      attention (I)
            ---------1                       affected (1)                   29:5,14                     5 :8,9;9: 13; 16:6,6,8             26:14
            [sic] (1)                           14:13                    alleged (7)                 arbitrated (3)                     Attorney (I)
               8:13                          affidavit (2)              I 7:6,23;25: 17;                3:22; 11 :24;31 :14                28:11
                                                                                                     arbitration (I02)                  Attorney's (2)
            ----~A
                 ___              _______j   aff~~~~;.3d)8              I all;:~~~~~~r37:11,13
                                                                                                        3:2,5,24,25;4:4,8,                 27:20;29:18
            ----------~                       17:11                          7:25                       18,22,24;5 :5, 14, 17,          authority (I)
            ability (I)                    affiliates (5)                 alleges (1)                   21,21 ;6: 12, 13, 19;7:5;          4:21
              29:11                           17:10;19:9,10;                 22:15                      8: 17,24;9:24; 10:10,           automatically (I)
            able (I)                          20:2,2                      allow (2)                     15,20; 11 :4,8, 13,25;             8:11
               5:6                         affirmation (1)                   6:19;19:5                  12: I ,2,4,7, 14, 17, 17,       avoid (2)
            absolutely (2)                    26: 15                      allowed (I)                   18; 13 :23; 14:5,9, 13,            13:22;15:8
               15:17;19:2                  affirmed (4)                      5:5                        17, 19; 15:2,5,8,8;             avoided (I)
            according (I)                     14:2,7;26:5,15              Allowing (1)                  16:4,9, 15;21 :4,17, 18;           33:14
              29:19                        afternoon (3)                     3 7:21                     22:2,3, 19,20,25;23:6,          aware (I)
            accounts (2)                      2:1,7,9                     although (5)                  8,9, 12,13,23 ;24:3;               3:2
              28:25;29: 1                  again (4)                         5:8;16:7;20:22;            25:2,10, 14;26:6,8, 17,         away (I)
            ACCURATE (I)                      10:23;23:21;27:12;             27:24;35:1                 18;27:16;28:14;                    3:16
               38:22                          31 :4                       amend (3)                     29:15;30:23,25;31:7,        f---------
            acknowledged (I)               against (14)                      27:16;29:13;38:11          9,10,11,18;32:16,24;                       B
               11: 11                         2:2;8:13;11:14;             Among (I)                     33:3,3,7,8;34:1,2,10;       f----------

            acquired (2)                      14:1,17,19;15:6;               26:8                       36: 17,21 ,24;37:7,8,8,         back (I)
               17:15;18:4                     16:8;37:9,10,15,17,         Ample (I)                     23,25,25;38:8, 13,16              36:7
            acquiring (I)                     17;38:13                       36:21                   arbitrator (4)                     backwards (I)
               17:16                       agency (2)                     analysis (2)                  13: 19,21,22;23:21                16:3
            Act (3)                           3:7;29:8                       6:11;32:11              Arciniaga (I)                      Barney (1)
              3:25;7:13;29:24              agent (2)                      Andrea (2)               I 4:16                                 4:2
            action (3)                        14:10,16                       2:1;18:9              I argue (I)                          Based (7)
               12: 14;28:23 ;38: 15        agents (2)                     Andrew (I)                    16:17                             4:20;7: 18;8:25;
            actionable (I)                    37:12,14                       2:10                    arguing (I)                          12:5;27: 17;28: I, 15
               31:13                       ago (4)                        anodyne (1)                   2:21                            basis (2)
            activity (2)                      5:12;10:9;27:18;               11:22                   argument (12)                        11:24;13:20
              28: 18;29: 17                   30:21                       antitrust (4)                 2:21 ;5:2,7;8: 10,1 0;          behalf (I)
            acts (1)                       agree (3)                         9:7,9,12;30:13             11:5;12:16;20:17;                 25: I
               13:16                          19:3;22:21,22               appeal(1)                     25:7;29:22;36:11;               behavior (2)
            actual (I)                     agreed(2)                         38:19                      38:11                             30:22;37:12
               13:5                           15:7;16:6                   Appeals (10)               arguments (5)                      bell (1)
            actually (6)                   agreeing (1)                      4:2,3,5,12;10:21;          3: 12; 15: 16;20:22,              30: I
               8:5; 12:21 ,22;                21:25                          13:1,3;14:2,7,7            24;21 :2                        beneficiaries (2)
               16:11 ;26: 15;36:4          agreement (74)                 appear (1)               I arise (2)                            17:23;20:12
            added (I)                         3:21;5:14;7:3;                 5:10                  !    32:2,11                         beneficiary (I)
              20:5                            8:18;9:3;11 :23;            appearance (1)             arising (6)                           16:16
            additional (2)                    14:13;15:3,3;16:14,            2:5                        3:20;8: 17;26:7;                benefit (5)
              2:16;15:24                      20,23; 17:2,5,9,11 ,20,     appearances (1)               31:23;32:9;36: 18                 17:9,24; 19:8;20: 1'
            address (4)                       22,22,24,25;18:7,7,9,          II :9                   arose (2)                            13
              20: 19;30: 14;34: 14,           10;19:1,4,6,15,16,20;       Appellate (1)                 32:5;37:3                       beyond (1)
               18                             20:1,10,14,19;21:17,           26:5                    assault (7)                          34:13
            addressed (3)                     20;22:2,3,21;23:3,13;     I'application (I)               7:23 ;8:3 ;25: 12, 12,          Bill (I)
              20:16, 18;30: 14                24:8,8,22;26:6,7,9,            38:10                      14,17,20                          25:7
            addresses (I)                     17,18;28:5,5,6;29:7;      I applied (I)                assign (2)                         Black (I)
              35:5                            30:23,24;31:1,2,3,6,           10:11                      19:17,24                    1     13:23
            adequately (1)                    24;32:4,9,10;33:24;         applies (1)                assignees (2)                      blacked (I)
               25:23                          35:5,18,19;36:1,16,            37:19                      17:10;20:2                        18:20
            admitted (I)                      19;37:7,16;38:6             apply (4)                  assignment (1)                     book (5)
              24:24                      i agreements (3)                    9:4; 18: 12;22: 13;        19:19                             12:5 ;27:5;32:21'
            admittedly (I)                    4:4;20:11;27:10                37:9                    assistant (2)                        22;33:4
               16:13                       Ailes (4)                      applying (I)                  22:17,24                        both (6)
            adversaries (I)                   2:2,12,15;24:14                26:17                   associates (1)                       3:22;6:24;25: 13;
              26:4                         air (1)                      I approval (4)                  2:17                              31:12;35:3;36:21
            Aetna (1)                         II :2                          6:23;10:12,24;          attaches (I)                       bothered (I)
               10:25                       allegations (4)                   14:24                      33:18                             26:4
            affairs (5)                  I    23:20;27:22,23;             arbitrable (2)             attempt (I)                        box (I)
                                         I

                                                                                                                                                   (I) [sic]- box


                                                                    39 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                         INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72   1:19-cv-07131-ALC
            TANTAROSv.
                                                           Document 48-1 Filed 02/06/20 Page 42 of 49
                                                                                         RECEIVED  NYSCEF: 02/17/2017
           FOX NEWS                                                                                                                  February 16,2017

              2:14                           16,20,24;35:9, 12, 17, chance (4)                       clauses (2)                confidential (3)
            Brandi (1)                      22;38:20                      20:25;30: 16;33: 15,          10:1 ;27:9                19:1 ;26: 10;28:20
              2:3                         Burstein's (1)                  15                         clear (5)                  confidentiality (24)
            breach (34)                     33:18                      characterized (1)                15: 17;21 :25;32: 18;     11:23;12:18;21:19;
              21:9,11 '15,20;22:4,        business (3)                    20:23                         34:21;35:14               22:8, 19;23:2,3,25;
              6,10,11,16,18;23:2,2,         7:23;20:5;26: 12           Cicchetti (2)                 clearly (3)                  24:2,7,8, 15,21 ,23,24;
              5,7, 15, 16;24:4,23,24,                                     5:23;6:8                      32:2;34:8;37:4            30:21 ;33:20,24;35:3,
              25;27: 10,11 ;30:23,                     c               Circuit (9)                   client (14)                  20,24;36:2,5;38:5
              24;31 :3,3,6;34: 18;                                        4:15;9:6;11:1;                11:12;19:17;22:6,       considered (2)
              35:11,11,12,13;36:2,        CALAMARI (4)                    12:25; 13:1; 14:21,23,        23;24:4;27:24;28: 15,     19:19;38:8
              4                             2:13,13;15:14,15              25;15:4                       21;33:11;34:7,12,19,    consistently (1)
            breached (4)                  called (1)                   circuits (1)                     21,24                     15:1
              21 :24;22:9;24: 17,           8:15                          14:25                      clients (2)                contained (1)
              20                          Calypso (1)                  Circuit's (1)                    27:18;34:12               36:16
            breaches (2)                     12:25                        8:14                       client's (3)               containing (1)
              23 :24;26: 17               camera (1)                   circumstances (3)                23:15;35:10,12            3:5
            breaching (2)                   35:8                          15:9;16:18;37:19           close (1)                  contains (1)
              22:7;37:25                  can (21)                     cite (3)                         16:16                     5:17
            break (1)                       3: 15; 12:23; 13:22;          5: 12; 12:23;27:9          CM (1)                     contending (1)
              36:7                           16:5,8; 17:21; 18:14, cited (12)                           38:25                     8:2
            bridge (1)                      21;19:17;22:2,15;             6: 15,23;8:21 ;9:9,        coin (1)                   context (1)
              8:6                           23: 12;28: 18;29:9, 14,       23; 10:6,8,11; 14:24;         27:7                      25:14
            brief (6)                       21 ,22;36:3,6;37:7;           25:13 ;26:24;31: 12        coming (1)                 contract (27)
              9:17;10:13,24;                38:17                      cites (6)                        25:22                     3:3,4;4:24;7:6;9:8,
               15:16;30:15,17             capable (1)                     5:19;7:20;9:5;             commend (1)                  12; 11: 12,23,23; 12:6;
            briefing (2)                    36:11                         10:23 ;26: 1,2                36:10                     13:17,21 ;19:7;21 :23,
              30:10;36:12                 Capital (1)                  citing (1)                    comments (1)                 25;22:8;23:25;26: 18,
            briefs (1)                      6:21                          32:4                          33:18                     19;27:4, 11 ;31 :22;
              25:13                       careful (2)                  City (3)                      commissions (1)              32:17,18,21;33:1,11
            Briganti (1)                     18:25;37:14                  6:25;8: 12;37: 1              18:16                   Contracts (3)
              2:3                         case (65)                    claim (39)                    common (1)                   23: 18,20;30:22
            bring (5)                       4:2,5,9, 12,25;5: 13,         3 :20,22;5: 15,22;            17:12                   contract's (1)
               12:13 ;22:23 ;29: 16;        24;6: 14, 16,22;7: 1,2,       6:2,6,7, 17,20;7:20;       communications (1)           33:20
              34:11;38:7                    21 ,24,24;8:6,6,8, 14,        8:16, 17;9:2,8; 10:3,4;       28:22                   contractual (1)
            bringable (1)                   22,23,23;9: 1,5,6,7,7,        11:3,14,15,24;12:1,5,      company (2)                  32:24
               8:13                         9, I 0; 10:5,8, 10, 17;       7; 13:9; 15:8;21 :6,7,9;      17:11;20:3              contrary (3)
            bringing (1)                     12: 8' 13' 19,24; 16: 10'    22:24;27:2,3,4, 11;        compel (7)                   5:18;14:5;37:22
              4:25                           19;18:1,2;19:21;             32: 14;33 :3 ;34: 13;         4:22;12:14,16;          control (1)
            broad (12)                      20:22;25: 13, 18;26: 1'       36: 18;37:24;38: 1            15:5,6;37:8;38: 12        17:12
              3:2,5,8,19;5:11,13;           2,3, 19;27:2;28:9, 14, claiming (1)                      compelled (4)              controlled (1)
              6: 16;8:20; 16:9;              16, 16;29: 16,22;            31:5                          5:8;7:5;8:25;9:9          17:12
              26:16;36:17,24                31:17 ,20,20;34: 10;       claims (40)                   compelling (2)             controlling (2)
            broader (1)                     36:13,21 ;37:21 ;38: 1'       3 :9;5:8,9;6:24;7: 1'         10:12;28:20               10:9;17:12
              34:2                           7                            18;8: 12; 10: 18,19,19;    complaint (6)              controversies (1)
            brought (5)                   cases (21)                      14:14,15,17,19;               7:9,9, 12;22: 12, 15;     36:23
               12:7,10,11;33:6;             3:25 ;4: 15,20;5: 19;         21 :23;22:8;28: 19;           29:3                    controversy (4)
              36:20                         6:8;8:21 ,25;9:4,24;          30:8;31 :22;32: 1,5,       conceded (1)                 3 :20;9:2;32:9;
            build (1)                        10:11;13:16;14:21,           11;33:5,7;34:3;               32:15                     36:18
              3:16                          24; 15: 17; 16:7;26:24;       36:22,25;37:2,3,9, 10,     concept (1)                converse (1)
            building (2)                    27:1,8;30:13,13;              15, 16, 17, 17,20,20,21;      23:14                     23:10
              25:9,10                       31:12                         38:7,13                    concerning (2)             convince (1)
            bunch (1)                     category (1)                 clause (54)                      24:11,19                  19:14
              9:24                           16:19                        3:3,5,19;4:24;5:5,         concerns (2)               cooperate (1)
            BURSTEIN (53)                 cause (1)                       11,14,17,21,21,25;            3:2;35:3                  34:8
              2:7,8,8;6:15;8:9;             3:13                          6:1' 12, 13,24;7:2;        conclude (1)               Coors (2)
              9:5;10:23;11:10;            Century (1)                     8: 17,20,25;9: 1,20;          15:10                     9:5,6
               16:1 ,2,25; 17:6,8, 18;      20:4                          10:3,7,16,20;11:4,8,       conditions (3)             copy (2)
               18:6,21 ,24; 19:23;        certain (2)                     25; 12: 17; 13:23; 14:9;      18:8,11;26:9              16:21;19:5
              21 :2,7,9, 13, 16;22: 12,     5:8;17:24                     16:10, 13;21 :4, 17, 18,   conduct (6)                corporation (1)
               14,22;23: 1, 17, 19;       certainly (1)                   20;22: 19;23:6,8,9,22;        7:25;24:3,3 ;29:23;       14:4
              24:5,7;25 :5, 16,19,21;       23:4                          25: 15;29: 15;31: 1,7,9,      31: 13;37: 13           counsel (14)
              27:8, 15;29:4;30: 1,6,      CERTIFIED (1)                   10,11;32:25;33:20;         Cone (1)                     2:5;3: 17;5:4;7: 12;
              20;33: 10,25;34:4, 15,        38:22                         34:10;37:8,25                 4:13                      13 :8; 15: 10, 18 ;21 : 1;

                                                                                                                                    (2) Brandi- counsel


                                                                    40 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                                   INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72   1:19-cv-07131-ALC
            TANTAROSv.                                          Document 48-1 Filed 02/06/20 Page 43 of 49
                                                                                              RECEIVED  NYSCEF: 02/17/2017
            FOX NEWS                                                                                                                           February 16, 20I 7

              22:5;30: 18;36: 10;                6:23;9: I5; I 0:12,            discussions (I)            employment (35)                exactly (II)
              38:I7,I8,21                    I   23; 13:1 ;26:5, 16;               28:1                      3:3,4,21 ;5: I4, 14,           6:4;7: 1,2;8:20;9:6;
                                             II
            couple (1)                       I   36:15                          dispute (8)                   15;6: 13, 17;7:3,7,20;        28:2;29:21 ;30: 19;
              5:19                           i deemed (1)                          3 :20;9:2; 16:3,5;        8:4,8,11,18;9:3,3;             3I :24;32: 10;33 :7
            course (3)                       I   32:8                              26:6;32:9;36: 18;38:5     14:15;18:8,12;26:11;         example (5)
              23: 19;26: 1;32:6                defendant (4)                    disputes (2)                 27: I, I 0;31 :24;32: 1,2,     5:23;7:21;9:5;
            COURT (109)                           14: 16;32:7 ,8;38:7              23:11;37:23               4,6,8;35:5;36: I5, I6,         I6:9;20:4
              2: I ,4, I6,20,24;3: 1,          defendants (7)                   disputing (I)                 19;37:4,20                  except (2)
               I,2,8,1I,I7;4:1,3,5,6,            25 :8;37:6, 15, 18,               24:1                    encompass (3)                    2:11;27:8
              9,11,12;5:6,13,19,25;              24;38:2,14                     distinguish (I)              5:16;6:24;33:9               exception (1)
              6:11,16;7:6,12,15,17;            Defendants' (I)                     14:3                    encompassed (3)                  7:21
              8:2;9:8, 10,1 0, 16,22,            38:12                          District (2)                 8:9, 16;32: 19               exclude (3)
              25;10:16,21;1I :I,15,            defense (2)                         5:24;8:24               encompasses (3)                  18:5;19:21;20:11
               18,2 0; 12: 1, I 0, 15;            12:12;I5:21                   Division (1)                 5: 15;3I :22;34:3            excludes (2)
               13:1 ,3,8, 12; I 4:2, 7, 7,     define (1)                          26:5                    End (3)                          19:15,22
               12,24; I5: 10, 13,20,              19: I 0                       divulge (1)                  9:13;11:18;25:7              exclusively (1)
              23; 16:22; I 7:4, 7, 14;         defined (2)                         24:10                   enforceability (I)               13:18
               18:3,I9,22;19:I4;                 20:6;26: I 1                   divulging (I)                 14:I2                       excuse (2)
              20:25;2I:6,8,1I,I5;              definition (3)                      25:1                    enforced (I)                     21: 13 ;23: 16
              22:4,13,18,23 ;23: 15,              17:25;19:11,12                document (I)                 3:23                         excuses (1)
               18;24:1,6;25:4,11,17,           defrauded (I)                       35:25                   enforcement (2)                  22:IO
              20;27:6, I4;28: 18;                21:24                          done (4)                     4:4;32:23                    excusing (I)
              29:2,25;30:3,6, I 0, 17,         demand (2)                          9: I8; 12: 13;28:5;     enforcing (I)                    23:5
              25;31 :5, 17;32: 13,20;             14:17,18                         35:8                      32:22                        executives (I)
              33:2, I3;34: 14, I7,23;          denial (I)                       doubt (1)                  engaged (2)                      16:9
              35:6,10,21 ;36:6,9;                 38:12                            33:9                      5:1;38:2                     Exhibit (3)
              37:22;38:8,21                    denied (I)                       drops (I)                  engagements (I)                  33:12,17;35:15
            courtroom (I)                         38: 1I                           6:9                       29:11                        exhibits (I)
               I 0:15                          Department (7)                   during (I)                 enough (I)                       17:2
            courts (6)                           6:22;7:4; 10:8; 14:1'             26:10                     9:18                         existence (I)
              4:3; 13 :4,5;30:7;                  I2;26:3;31:17                                            enter (2)                        25:2
              31:3;36:22                       Department's (I)
                                                                            I              E                  I9:7;28:5                   expanded (1)
            covered (6)                           14:20                                                    entire (3)                       33:9
               17:I5,I6;26:18;                 describe (2)                 I earlier (3)                     I6:20; 19:6;35:5            explain (I)
               32:3,9;36: I 6                     11:7;32:4                      14:1;32:16;33:2           entitled (3)                     35:10
            covers (2)                         describes (I)                I easier (I)                      14:17,18;I6:I4              explained (I)
               10:20;33:25                        I I :6                         15:6                      entity (4)                       14:3
            CPLR (2)                           deserves (I)                   effect (I)                      15: I ,2;17: 16; 19:20      explaining (I)
              3:25;38:14                          10: I4                         14:22                     equally (I)                      33:14
            created (I)                        Dianne (I)                     eight (I)                      37:I9                        express (2)
              31: I I                             2:3                            25:4                      equivalent (I)                   3:5;4:I4
            criminal (2)                       DiBello (2)                    electronic (I)                 23:IO                        extends (I)
              27:21 ;29:20                        14:I I,20                      28:2I                     essentially (3)                   I4:9
            cross (I)                          difference (I)                 elevator (I)                   6:I,2;27:IO                  extensively (I)
               8:6                                26:22                          25:22                     establish (I)                    29:3
            CSR (I)                            different (9)                  else (3)                       29:I7                        extortion (1)
               38:25                              16: I 0, I2, I 9; 18:2;        8:20;I8:1,4               established (2)                  29:23
            Cusimano (2)                          23:9;26:20;27: I ,3,6       Emanuel (1)                     14:6;37:22                  extortions (1)
               I3:2,2                          difficult (1)                     2:I4                      evading (I)                      28:15
                                                  4:17                        emphasized (2)                  14:5                        extraneous (1)
                         D                     directed (I)                      I3:3;I5:4                 even (7)                         34:5
                                                  4:3                         employee (8)                    8:9; I 0:6; 11:6,1 0;       extraordinary (1)
            damages (I)                        directly (I)                      7:21;I 1:2;I4:I6;            15:5;30:21;37:9               26:22
              23:6                                24:9                      I 15:2;16:8;I8:18;             event (I)                      extremely (I)
            Davis (I)                          directors (2)                I 20:5;25:25                      38:4                          36: IO
              5:23                                14:4;37:12                I employees (12)               events (2)
            deal (I)                           disclose (2)                      15: 1; 17: 15, 16,2 0;       32:6;34: 1                             F
              18:3                                24:10;26:10                    18: 1,5; 19:13,15, I8,    Everybody (2)
            deals (I)                        1
                                               discrimination (4)                22;28:9;37:I2                16:10;26:1                  F3d (3)
              19:19                          1    Io:19;I4:14;31:2o;          employer (IO)                evidence (I)                     4:16;8:15;10:25
            Dechert (I)                      1    32:1                           7: 19;8:7, 13; 13 :23;      28:20                        fact (7)
              2:IO                           I discuss (I)                       14:9,10,16, 18; I6:7;     exact (I)                         I0:16;I2:5;13:2,
            decision (8)                          4:21                           18: I 8                      12:24                         20; 17: 19;29:5;34:6

                                                                                                                                                  (3) couple- fact


                                                                            41 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                        INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72   1:19-cv-07131-ALC
            TANTAROSv.                                  Document 48-1 Filed 02/06/20 Page 44 of 49
                                                                                      RECEIVED  NYSCEF: 02/17/2017
            FOX NEWS                                                                                                             February I6, 20I7

            facts (I)                  following (I)                 goes (2)                    Human (4)                     25:11;29:15
                13:18                     21:10                        13:21;33:8                 6:25;8: 12;37: I, I       interaction (I)
            factually (I)              footnote (I)                  Goldstein (I)                                             7:22
               37:16                      6:9                          2:10                                   I             interesting (I)
            failing (1)                forced (I)                    Good (5)                                                  20:6
               3:12                       23:23                        2: I ,7,9; 13: 16;22: I  identical (1)               interfered (2)
            failure (1)                forum (4)                     governed (1)                  9:1                         29:7,10
               22:16                      9:20,25; I 0:3; 16:13        32:3                     identified (1)              interference (7)
            fake (1)                   forward (1)                   grant (1)                     36:4                        27:2;32:13,17,17,
               28:24                      33:8                         24:19                    ignore (2)                     25;37:3,20
            fall (6)                   found (2)                     granted (2)                   30:21,22                 interfering (1)
               7:7;8:4;16:18;             20: 16;38:9                  4:23;38:14               ignores (1)                    27:5
               29: 15;36:23;37:4       Fox (37)                      guess (I)                     5:2                      Internet (1)
            fallen (I)                    2:2, II ,21 ;3 :5;7: 16,     20:4                     immediately (2)                18:16
               25:24                      25;8:22;11: 12; 17:13,     Guyden (I)                    12:13;28:4               interrelated (I)
            falls (I)                     14,25; 18:4,9; 19:9,9,       10:25                    important (5)                  16:17
               25:21                      10,11,12,13,17;20:4,                                     20:3,21 ;21 :4,21;       intertwined (I)
            far (I)                       4;24: 12;25:9;27:21;                                     29:6                        37:16
               36:3                       28:4,20;29:5,9,21;                                    impression (I)              interview (I)
            favor (4)                     34:7,8;36: 15;37: 10,      happened (2)                  21:3                        24:19
               3 :24;4:8, 18; 16:4        13,14,17                     19:20;20: 15             inability (I)               into (6)
            favoring (I)               Fox's (6)                     happy (I)                     11:2                        11:15;19:7;21:24;
               37:23                      8:3; 17:9, 15;20: 1;         3:16                     inclined (2)                   23:23;28:5;34:5
            federal (9)                   24:15;29:9                 harassment (26)               27:13,15                 inure (2)
               3:22,25;4: 17;8: 16;    fraud (2)                       5:9,10,16,17;6:11,       include (3)                    17:9;20:1
               9:13; 14:8;29:20;          22:3;23: 12                  18,20;7:4;8: 1, 18,25;      I 0:4; 17:25;26: 12      investigating (I)
               31:12;36:22             fraudulent (I)                  9:7;10:4,7,14,18;        includes (I)                   29:20
            few (3)                       29:1                         27:23;28:6, 17;31: 16,      18:10                    investigation (I)
               5:11;6:2;27:13          Freed (2)                       16,20,25;33:4;34: 13; including (9)                     27:21
            figured (I)                   26:8,16                      37:2                        4:1 ,24;5 :22;6:5,6,     invoke (I)
               29:21                   Freed's (2)                   heard (I)                     10;14:22;19:13;             37:8
            file (I)                      26:4,20                      10:19                       36:25                    involve (I)
               38:19                   freely (I)                    held (7)                   Indeed (IO)                    37:18
            filed (I)                     19:24                        5:13;6:24;11:1;             3:23;4: 15,23;6:8,       involved (4)
                II: 13                 frivolous (2)                   14:12;15:1;30:8;            21 ;9: 14; 10:25; 14:22;    9: 14;28:21 ;33:23;
            filings (I)                   11:7;20:19                   36:22                       30:5;31:15                  38:4
               28:7                    full (4)                      helpful (2)                Indemnification (I)         involvement (I)
            Finally (2)                   5:20; 18:21 ;35:4, 18        16:11;19:4                  18:16                       22:7
                13:22;34:4             fundamentally (I)             hereunder (1)              index (I)                   involves (I)
            find (2)                      18:2                         24:20                       2:4                         27:4
                13:22;20:7             Further (I)                   Hirschfeld (2)             indirectly (I)              Irena (1)
            fine (1)                      37:14                        4:9;13:25                   24:9                        2:3
               2:19                    future (I)                    Hobbs (1)                  indistinguishable (1)       ironically (I)
            fire (1)                      19:20                        29:24                       9:1                         10:23
               3:16                                                  hold (2)                   individual (5)              issue (9)
            first (I 0)                            G                   8:22;15:11                  14:16;22:7;37:6,            20:7,16, 18;23:21'
               5:7;19:11;21:3;                                       holding (5)                   15,18                       22;24: 18;30:21;
               22:9;30: 13;31: 19;      Gateson (I)                    8: 15; 14:8,20,21;       individuals (2)                34:18;37:21
               33:6;36:9;38:4, I 0         8:23                        32:5                        2:11;13:10               issued (3)
            five (2)                    General (3)                  Honor (28)                 individual's (I)               4:7;11:12;12:8
               27:14;36:6                  4: 16;23:2;25:6             2:7,9, 19,23,25;            37:11                    issues (4)
            Fletcher (I)                generally (I)                  4:15,23;5:11;7:8;        Industries (I)                 5:3;13:18;18:4;
                10:22                      21:22                       8:21 ;9: 14; 13 :25;        12:24                       37:18
            flouted (I)                 gets (2)                       15: 15,22; 16:20;26:2; information (7)               issuing (I)
               4:23                        10:5;28:10                  27:13, 15;29: 14;30:2,      24:11;26:10,11,12;          29:18
            fly (1)                     Gilmore (2)                    5, 16,20;31: 15;33: I 0;    27: 17;29:4, 12
                I 0:16                     10:17,21                    35:1,4;38:20             initial (I)                             J
            focus (3)                   given (3)                    hope (I)                      22:10
               5:3;22:9;30: 16             14: 14;20:22;22:24          33:8                     inject (I)                  JACK (I)
            follow (1)                  gives (I)                    Hospital (1)                  34:5                        38:25
               30:13                       28:17                       4:13                     injunctive (I)              Jersey (I)
            followed (I)              I giving (I)                   host (I)                      18:17                       10:5
                10:21                      23:5                        8:21                     intentional (2)             job (I)
                                      I
                                                                                                                                       (4) facts -job


                                                                 42 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                  INDEX NO. 157054/2016
                Case 1:19-cv-07131-ALC
            TANTAROSv.
NYSCEF DOC. NO. 72                                     Document 48-1 Filed 02/06/20 Page 45 of 49
                                                                                     RECEIVED  NYSCEF: 02/17/2017
            FOX NEWS                                                                                                          February 16, 20I7

               28:17                    Letter (1)                  Management (1)          I more (7)                   non-assignable (1)
            join (I)                        13:24                     6:22                     4:1;13:8;14:11;             17:5
               15:16                    LEVANDER (41)               many (2)                   25:4;27: 14;29:4;         Nonetheless (2)
            Joseph (I)                     2:9,10, 19,22,23,25;       16:7;17:3                34:15                       7:4; 10:5
               2:14                        3:10,14,19;4:11;6:4; material (2)                  MORELLI (1)                nonparty (1)
            Judd (2)                       7:8,13, 16, 18;8:5;        21:20;23:7               38:25                       16:14
               2:7,8                       9:18,23;10:2;11:17, materially (I)                 Moses (1)                  normal (I)
            judicial (1)                    19,21;12:4,11,19;         37:25                    4:13                        16:17
               4:4                          13:11,14;15:11,16,      matter (1)                motion (5)                 note (2)
            Justice (4)                    22; 19:3;30:5, 12, 19;     9:11                     3:1;4:22;12:10,11;          30:7;34:4
               26:4,8,16,20                31 :2,8;32: 15,22;33 :6, matters (1)                38:12                     noted (I)
                                            17;34:22                  24:12                   Motors (1)                   5:20
                          K             Levitt (1)                  may (9)                    4:16                      notices (1)
                                            10:10                     2:24,25;9: 18;          move (1)                     38:19
            keep (2)                    liable (1)                    11:16;15:10,13,19;       25:5                      notion (1)
               20:12;28:9                  8:7                        30:6;34:7               moving (2)                   11:7
            Kidder (1)                  lie (I)                     maybe (I)                   15:5,6                   notwithstanding (I)
               10:22                        13:18                     35:18                   much (I)                     10:15
            kind (3)                    limited (5)                 McMahon (I)                25:3                      nuance (I)
               21:16;23:5;27:1             5:22;6:5,6, 10;24:8        4:14                    must (I)                     31:5
            kinds (I)                   Linda (I)                   mean (7)                    11:24                    number (2)
               34:5                        2:10                       3:8;17:11,14;           mutually (I)                 23: 17;26:25
            knew (I)                    litigate (3)                  21:1 0;22:6;23: 19;      36:20                     numerous (2)
               33:22                       5:6;12:20,21               26:19                                                14:21;29:8
            knowledge (1)               litigated (2)               means (3)                           N                NY2d (1)
               24:10                        12: 12;36:23              6:6;19:17;23:22                                      14:10
            known (1)                   litigation (3)              media (1)               nameless (1)
               28:25                        12:21,22;38:3             38:5                    27:19                                 0
            knows (1)                   LLC (1)                     member (1)              names (I)
               33:19                       2:2                        36:20                   2:18                       observed (I)
                                        Lloyd's (1)                 members (1)             nature (2)                      4:16
                           L                14:23                     2:17                     14:14,15                  occur (2)
                                        logical (I)                 Memorial (1)            necessarily (2)                 13:7;31:18
            language (7)                   25:7                       4:13                    28:13;37:13                occurred (3)
               5:20;6: 10; 19:25,       look (7)                    mentioned (I)           necessary (I)                   7:13,14;32:6
               25;20:9;26: 16;31 :21       7: 11; 19: 11 ;23          10:8                     19:2                      occurs (1)
            last (3)                       26:4;28: 19;30: 1        mergers (I)             need (2)                        12:20
               4:1;27:13;33:15             35:15                      18:13                    15:25;29:13               off (1)
            later (I)                   looking (I)                 merges (I)              needs (I)                       7:22
               11:8                         17:7                      18:4                    3:23                       offer (1)
            law (23)                    lose (2)                    merit (2)               negligent (1)                   24:10
               3:14,23 ;4: 18;5: 12,       8:11;28:17                 38:2,9                  25:23                      offered (1)
               18;8: 12; 12: 19; 13:18, lot (2)                     might (4)               neither (1)                     28:8
               24; 14:8; 15: 17;21:22,     9:25;18:19                 16:14,18;23:4;          35:2                       office (2)
               22,25;25: 13;26: 1;      lots (1)                      33:15                 Network (1)                     27:20;29:18
               28: 16;29:20;31: 14;        25:13                    mine (1)                  2:2                        officers (2)
               3 7: I, 1;3 8: 1,15      lower (1)                     20:23                 New (20)                        14:3;37:12
            Laws (2)                       4:3                      minute (3)                4:1,2,5,11,19;6:25,        often (1)
               7: I ;36:21              Luckie (1)                    15:24,25 ;36:6          25;7: 15, 16;8: 12, 12;       22:10
            lawyer (I)                     4:2                      minutes (8)                10:5,21; 13:1 ,2; 14:8;   Oldroyd (2)
               11:10                                                  13 :8; 15:20;25:4;      27: 17;36:21 ,25;37: 1        8:15;26:24
            leading (1)                             M                 27:13, 14;29:25;      News (11)                    once (2)
               34:2                                                   34:16,17                2:2;7:25;11:12,16;            3:6;28:2
            learned (I)                 maintain (I)                Mirvish (I)               18:9;19:11;20:5;           one (23)
               27:17                       28:24                      14:1                    28:24;37: 14, 17;38:4         3:11;6:8,20;14:23;
            least (2)                   major (I)                   misconduct (1)          newspaper (I)                   15:7; 16:5, 17; 17:2,
               2:17;13:15                  26:3                       37:10                   12:9                          21; 19:23;20:24;21 :2;
            leave (I)                   makes (3)                   Mitsubishi (1)          nights (1)                     22: 14;24: 15, 18;25:8,
               35:19                        II :5;26:22;35: 14        9:10                    27:18                         16;27: 18;30:8;34: 11,
            legitimate (1)              Making (3)                  moment (3)              nobody (2)                      15,20;35:17
               24:25                        12:21; 13: 17;33:20       10:8;30:20;35: 14       26:3,14                    one's (I)
            less (2)                    male (3)                    moments (I)             nonassignable (1)               11:21
               14:18;15:8                  34:6,21,24                 5:11                    19:16                      ongoing (2)

                                                                                                                               (5) join - ongoing


                                                               43 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                      INDEX NO. 157054/2016
                Case 1:19-cv-07131-ALC
            TANTAROSv.
NYSCEF DOC. NO. 72                                    Document 48-1 Filed 02/06/20 Page 46 of 49
                                                                                    RECEIVED  NYSCEF: 02/17/2017
            FOX NEWS                                                                                                              February I6, 20I7

              27:20,24                  22:15;23:4                 plain (I)                       33:18                       14:5
            only (I9)                 paragraphs (I)                 20:9                        presumption (I)             pursuant (3)
              3:21 ;8:7, 13; 12:14,     7:11                       plainly (I)                      16:4                       10:20;38:14,15
              20; 17:21,24; 18:1 0;   part (8)                       4:22                        pretty (I)                  put (5)
              19:8,9;20: 13;24:21'      7:22; 18:6,7,8, 10;        plaintiff (8)                   9:19                        2:5, 16;6: 18; 19:1;
              24;29:9,13;31 :9;         19:4;35: 19,20               2:8;4:23;5:12;              principals (I)                35:18
              33:3,25;35: 19          particularly (2)                11:10;36:23;37:11;           26:13
            opinion (2)                 7:10;32:20                   38:3,4                      principle (6)                          Q
              26:21;31:19             parties (9)                  plaintifrs (I I)                9:4;10:2,11,18;
            opinions (I)                13:17;17:22;19:7,            2:5;3:11;12:16;               25:6;37:19                quickly (1)
              4:7                       8;20:14,14;23:11;             15: 18;32: 1,5;36: 15;     principles (I)                16:2
            opportunity (3)             35:3;36:24                   37:4,24;38: 10,13             4:20                      Quinn (I)
              9:17;27:16;38:19        parties' (I)                 plans (I)                     prior (I)                     2:14
            opposed (1)                 38:6                         24:12                         22:16                     quintessentially (2)
              27:10                   party (8)                    pleadings (I)                 private (2)                   7:19;8:8
            opposition (I)              12:23; 13 :6; 15:2,6;        38:11                         28:22,23                  quite (2)
              17:1                      21:23;22:11;24:11;         please (2)                    probably (3)                  20:23;26:21
            oral (I)                    35:2                         3:1;30:6                       11:11;13:9;15:23         quote (I)
              38:10                   pattern (2)                  plethora (2)                  problems (1)                  14:9
            order (I)                   28: 18;29: 17                3:25;4:15                     35:17
              38:17                   Pause (I)                    point (13)                    procedure (1)                           R
            ordered (4)                 35:16                        4:21 ;9:6, 19,24;             2:24
              7:5;31:17,17;38:18      PC (I)                          10:9;11:4;13:15;           proceed (1)                 racketeering (3)
            others (I)                  2:8                          20:21;23:1;28:1;              37:21                       28:14,18;29:17
              29:23                   Peabody (I)                    31: 15;35:22;36: 14         procured (1)                radically (2)
            out (19)                    10:22                      pointed (1)                     22:3                        26:19,20
              3:20;5:5;10:18;         pending (2)                     16:12                      Products (I)                radio (1)
              13: 15; 16: 12; 18:20;    12:7;38:15                 pointing (I)                     13:25                       12:9
              22:1;23:11;25:14,22;    people (2)                      16:10                      program (1)                 Ragone (1)
              26:7;27:4;29:21;          17:24;20: 12               policy (6)                      24:12                        14:22
              31 :23;32:5, 10,11;     per (1)                        3 :24;4:7' 18;9: 14;        promotions (1)              raised (2)
              35:19;36:18               28:9                          14:6;37:22                    18:17                       13:18;33:16
            outcome (1)               perform (1)                  portions (1)                  prosecutors (2)             raises (1)
              38:16                      18:14                        16:22                        28:1,3                       5:4
            out-of-court (1)          performance (2)              position (1)                  protected (2)               raped (I)
              13:5                      21:14;23:5                    15:18                         15:3;17:20                 25:8
            outrageous (I)            performances (I)             post-arbitration (1)          protracted (3)              read (8)
              30:22                     24:19                         13:20                         12:22;13:4;38:3            2:20;7:9, 12; 13: 16;
            outside (2)               performer (5)                post-contract (2)             provide (1)                    17:21 ;26:20;31 :4;
              30:7;38:7                  17:5;18:14,15;               13:19;31:13              I 22:16                          33:25
            over (6)                     19:16;24:9                post-employment (1)         I provided (2)                ready (I)
              3:25;22: 17,24;         perhaps (I)                    29:6                          35:6;36:1                    2:20
              31 :4,4;33:25              17:20                     Powers (2)                    provides (I)                really (3)
            overstate (1)             period (2)                      14:22;26:25                  26:9                        26:2;33: 14;35:5
              4:17                      22:24;34:3               I PPG (1)                       provision (15)              reason (3)
            overwhelming (2)          permission (1)                  12:24                        3:23;14:5;17:19,             18:22;20: 17;21: 10
              5:3;12:20                 29:10                      preapproval (1)                 21 ;18:3;21: 19;22: 19;   reasons (2)
                                      person (1)                      12:6                         23:25;24:2,16,17;           22:14;23:17
                       p                24:11                      precedent (1)                   32:21 ,23;36: 17,25       rebut (1)
                                      personal (2)               I    5:3                        provisions (4)                24:25
            page (2)                    22:16;26:13                Precisely (2)                    18: 12;24:21 ;36: 1;     rebuttal (4)
              4:17;30:15              persuasive (1)                 6:13;20:15                    38:6                         15:12,19,21 ;30:4
            paid (1)                I   33:15                      prejudice (2)                 public (4)                  received (2)
              26:14                   pertinent (1)                   13:6;38:12                    11:9,9;18:24;37:22          34:7,8
            pale (1)                    38:1                       prejudiced (1)              I publicity (1)               recently (3)
              34:13                   Peter (I)                      38:3                      I 4:25                           6:23;14:11;27:17
            panel (1)                   2:13                       prejudices (I)                publicly (1)                recess (I)
              36:21                   petition (1)                    12:23                         11:2                        36:8
            papers (I2)                  10:10                     prejudicial (I)               published (I)               recognize (1)
              2:20; 16:23; 17:1 ,3;   physical (2)                    13:7                          12:5                        20:23
              18:20,23;20:7;29:3;       25:20,21                   premises (3)                  puppet (1)                  record (15)
              32: 16;35:7;36:3, 12    place (2)                      7:14,22;8:3                   28:25                       2:6, 17; 16:24,25;
            paragraph (2)               7:20;8:3                   press (1)                     purposes (I)                   19:5;20: 17;24: 16;

                                                                                                                                     (6) only- record


                                                                44 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                    INDEX NO. 157054/2016
NYSCEF DOC. NO. Case
                72   1:19-cv-07131-ALC
            TANTAROSv.                                     Document 48-1 Filed 02/06/20 Page 47 of 49
                                                                                         RECEIVED  NYSCEF: 02/17/2017
            FOX NEWS                                                                                                          February 16, 2017

               30:7;34:6,25;35 :4;             16:8                  4:6;6:1,3,4;7:2;          Shine (3)                    23:8
               36:7,9,11,15                 requirement (1)          8: 14,22;9:22,23;            2:3;25:7;29:23         somehow (3)
            redacted (1)                       5:18                  10:11;14:22;23:13;        shipped (1)                  10:14;19:15;34:9
               18:22                    1   requirements (1)         27:7;35:21;37:18             10:5                   sophisticated (2)
            refer (1)                          23:3               Sarles (I)                   Shipping (I)                 3:4,6
               7:10                         requiring (1)            2:14                         12:25                  sort (3)
            reference (7)                      36:17              saw (2)                      short (2)                    16: 15;23: I 0;25:6
               3:9;7:3;8: 18, 19, 19;       reserve (1)              11: 19;28:3                  20:22;36:8             sorts (1)
               10:7;29:2                       15:19              saying (5)                   shortly (1)                  18:12
            referenced (1)                  reserved (1)             9:11;17:4;26:16;             10:21                  sought (2)
               5:11                            15:20                 28:13;32:23               show(4)                      24:2;36:23
            referred (1)                    respect (2)           Schnurr (1)                     19:21 ;22:2;23: 12;    sources (I)
               14:1                            19:8,9                13:2                         35:23                     28:20
            referring (2)                   Respectfully (1)      scope (5)                    shown (1)                 Southern (2)
               4:10;30:18                      17:18                 7:7;8:4;37:4,5;38:7          35:14                     5:24;8:24
            reflected (1)                   respond (1)           Scott (I)                    shows (1)                 Speaking (3)
               3:24                            12:15                 2:4                          37:15                     27:14;29:8,11
            rejected (1)                    response (1)          se(1)                        shrift(1)                 specific (3)
               10:18                           12:8                  28:9                         20:22                     3:9;18:10,17
            relate (3)                      rest (1)              seated (1)                   side (5)                  specifically (6)
               24: 14;32:2;37: 13              15:11                 15:13                        15:21;16:5;18:25;         10:17;11:1;23:7;
            related (6)                     restrictions (1)      SEC (1)                         22:5;35:13                31 :6,22;34: 17
               6: 12;8: I ;9: 12;              18:16                 28:7                      sides (I)                 specifies (1)
               14: 15;32: 12;33:7           result (1)            Second (2)                      27:7                      6:2
            relates (5)                        21:11                 11:5;35: I                signatories (I)           standard (5)
               23:8;32: 18,20;              retaliation (4)       Section (2)                     37:7                      12:22; 13 :6; 15 :5;
               33:3;37:11                      27:6;32:2;33:4;       31:21;32:3                signed(4)                    18:8,11
            relating (13)                      37:2               securing (1)                    3:4;11:8;15:7,7        stands (1)
               3:20;5:15;6:17;              review (1)               23: 12                    significant (1)              20:17
               7:2;9:2,8;24: 12;               37:14              securities(!)                   29:13                  Starting (I)
               26:12;27:21,24;              RICO (4)                 28:3                      silent (1)                   2:4
               31 :23;32: 10;36: 19            29: 16,22;30:8, 13 seemed (1)                      20:7                   state (7)
            relevant (2)                    right (17)               11:16                     similar(1)                   3:22;6:25;8: 12;
               16:15;34:1                      3:15;10:9;11:4,16; seems (2)                       9:20                       14:6;31: 12;36:21 ,25
            relied (1)                         12:16;17:15,17;       20:9;26: 14               Similarly (I)             stated (2)
               6:9                                                selected (1)
                                               19:24;21: 12;22:9,20;                              23: 13                     14:25,25
            relief (1)                         25:12;28:23;31:15;    36:20                     simple (1)                statement (6)
               18:17                           32:21,22,24        selection (4)                   7:8                       11:13,22;12:21;
            relying (2)                     Rights (6)               9:20;10:1,3;16:13         simply (I)                   13:4,19,20
               19:24,25                        6:25;8:12;18:15;   selling (I)                     5:12                   statements (4)
            remain (1)                         20:14;37:1,1          20:3                      single (4)                   24:18,25;33:21;
               27:19                        rigorous (1)          send (2)                        5:13;6:15,20;19:3         35:25
            remaining (1)                      4:4                   12:1;27:15                Siroy (10)                States (4)
               38:6                         rise (4)              services (2)                    6:23;9:15,19;             4:6,12;9:11;27:20
            remotely (1)                       11:3;23:4,6;28:17     18: 15;24: 19                14:24; 16:11,11, 12;   station (1)
               20:15                        risk (1)              set(l)                          30:16;31:19,20            7:25
            render (2)                         33:19                 18:21                     sites (1)                 status (1)
               24:10;36:14                  Roby (1)              settle (I)                      28:25                     7:19
            reply (4)                          14:23                 28:8                      sitting (I)               statute (I)
               20:7, 16;30: 17;             Roger (4)             several(1)                      2:13                       11 :3
               33:17                           2:2,11,15;24:14       13: 12                  1 situation (2)             statutory (2)
            report (1)                  f - - - - - - - - - - - 1 severed (I)                1 21·5 23                      8:16;14:14
               28:17                                   s             37: 10                  I situati~ns (2)            stayed (1)
            reported (4)                                          sexual(l8)                      16:12;22:8                38:15
               11:18;28:6,10,24          SAC (1)                     5:9,10,16,17;6:10,        smattered (1)             still (I)
            represent (5)                   6:21                     18,19;7:4,23;8:1,3;          9:16                      14:11
               2:11,15;14:4;29:9;        SAC's (1)                   10:4,7,14;27:22;28:6,     Smith (1)                 story (1)
               30:12                        26:10                    17;34:12                     4:2                       9:13
            represented (2)              sale (1)                 shall (7)                    social (1)                strict (1)
               3:6;30:20                    27:5                     17:9,11;20:1;24:9,           7:22                      21:18
            represents (1)               Salkowitz (1)               18;27:18;36:19            sock(l)                   strong (5)
               29:8                         14:11                 Shearson/American (I)      1
                                                                                                  28:25                     3 :24;4:7, 17; 15:9;
            required (1)                 same (I5)                   4:14                    j solely (I)                   28:16
                                        i
                                        1
                                                                                             j



                                                                                                                           (7) redacted - strong


                                                                   45 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                                                        INDEX NO. 157054/2016
                Case 1:19-cv-07131-ALC
             TANTAROSv.
NYSCEF DOC. NO. 72                                        Document 48-1 Filed 02/06/20 Page 48 of 49
                                                                                        RECEIVED  NYSCEF: 02/17/2017
             FOX NEWS                                                                                                               February 16,2017
            strongly (1)                I talents (1)                 torts (I)                    unlike (I)                waffle (I)
               37:23                          29·9                       29:15                       21:16                     33:13
            stuff (2)                    I talk (5)                   transcript (2)               unprecedented (1)         waffled (I)
               18: 19;34:5               I 16:2;20:25 ;22:4;             38:17,22                     11:6                     33:10
            stunts (2)                   I 25·6·36·1
                                                 . ' .                tried (3)                    unrelated (1)             Wait (2)
               4:25;11:9                   talking (4)                   9: 19;28:8;34:5             8:11                      25:11;30:25
            subject (8)                       4:7; 18:13, 14;31: 19   tripped (1)                  unsupported (1)           waived (2)
               22:20,25;25:9;              Tantaros (1I)                 25:24                       38:1                       12:16;37:24
               26:7;28: 13 ;32:8, 15,         2:2;3:3;11 :14;18:9,    trips (I)                    up (2)                    waiver (6)
               24                             11;24:17,18;25:1,8;        25:21                        16:1;34:2                 12:3,20; 13 :3;21 :6,
            submit (1)                        27:25;28:8              true (2)                     upon (3)                    7,12
               38:17                       Tantaros' (3)                 8:14;38:22                  27:17;28:1,15           wants (I)
            submitted (3)                     17:1 ;27:22;29:7        try (2)                      USC (I)                     22:23
               35:7,8,24                   term (2)                      16:2,2                      28:22                   way (9)
            subpoena (5)                      5:20;17:11              trying (3)                   use (2)                     3:16;8:7;12:14;
               27:23;29: 19;34:7,          termination (3)               19: 14;24:25;34:9            13:4,5                    17:21 ;24: 14;25:23;
               8,9                            27:1,7,9                turned (I)                   used (I)                    30:7;31: 10;33: 14
            subpoenaed (2)                 terms (4)                     13:3                         17:10                  Webster (1)
               27:19,25                      4:24;22: 1;25:2;         TV (I)                       using (I)                   12:24
            subpoenas (I)                     36:24                      12:9                        24:13                   weeks (I)
               29:19                       theoretically (I)          twice (1)                                                29:13
            subsequent (I)                    18:25                      3:6                                  v              well-organized (1)
               13:17                       theory (I)                 Twitter (1)                                              36:11
            subsequently (3)                 25:25                       29:1                      Valdes (I)                well-prepared (1)
               14:2,6;29:6              i thereafter (1)              two (I4)                        8:23                     36:10
            successors (2)              I 1o:22                          10:11;11:8;13:8,          valid (2)                 Westinghouse (I)
               17:9;20:2                   therefore (3)                 15;16:15;19:7,8;             24:2;36:16               4:5
            sufficient (I)                   6: 18;8:8;30:24             22: 14;27:7, 18;29: 13,   various (1)               what's (2)
               5:25                        third (3)                     25;34:16,17                  4:25                     16:25;29:21
            suggest (3)                       16:16,18;20:14          types (1)                    versus (12)               whistleblower (3)
               24: 16;30: 15;33: 10        third-party (3)               3:9                          4:2,14,16;5:23;          8:16,19;11:3
            suggestion (2)                    16:16;17:23;20:11       typical (I)                     6:21; 10:22,25; 12:24, whole (I)
               10:13;24:20                though (3)                     25:14                        25;13:2;14:11,23         7:10
            suggests (1)                      10:6;13:15;37:6         Typically (1)                victims (1)               William (I)
              28:16                       three (5)                      22:8                         28:6                     2:3
            suing (1)                   i    5:3;15:20;16:12;                                      view (2)                  wish (I)
               13:23                    I 22: 17;36:20                           u                    6:4;11:21                3:17
            supervisor (1)                threw (I)                                                violated (5)              within (8)
              32:7                            10:17                   unambiguous (I)                 12:6;13:21;33:11,        7:7;8:4;16:18;
            supervisors (I)               thus (1)                      36:17                         21 ;35:24                29: 15;32:21 ;36:24;
              32:7                           32:3                     unconscionable (I)           violating (4)               37:3,4
            supplement (1)              I Thyssen (1)                   31: I 0                       11:11;12:17;33:20,     without (4)
               19:5                           12:25                   under (I6)                      22                       12:5;38:2,9,12
            support (I)                   Times (I)                     2:4;3:22;6:24;7:3;         violation (4)             word (I)
               15:18                         28:24                      8:17;11:3;12:17;              11 :22;21: 19;28:22;     24:13
            Supreme (6)                   today (2)                     14:8; 15:9,24; 16: 17;        38:5                   words (4)
              2:4;4:6, 12;9: 10,1 0;    i 28:24;36: 12                  17: 12;22:20;29:23;        violations (I)              5: 10,17;6: 18; 12:24
               10:16                    i told (I)                      30:1 ;36:25                   29:20                  work (I)
            sure (3)                         27:19                    undergoing (1)               vitiate (I)                 16:3
              20:13 ;25 :3 ;34:20         Tong (8)                      29:19                         11:24                  world (1)
            surveillance (I)                 6:21; 10:8;26:2,9;       underlying (2)               vitiated (1)                26:23
              28:21                          31:15, 18;32:4,4           26:5,19                       12:2                   wrote (I)
            suspect (I)                   took (1)                    understood (I)               vitiating (I)               26:8
              27:24                          8:3                        28:3                          11:4
            Suzanne (I)                 1 torrent (I)                 undoubtedly (I)              void (I)                             y
              2:3                            11:9                       3:2                           31:8
            systematic (1)                tort (2)                    uniformly (2)                voiding (I)               year (I)
              7:25                           25:11;27:3                 8:22;9:4                      31:6                     4:1
                                        1
                                          tortious (7)                United (4)                   voids (I)                 years (2)
                         T                   27:2;32: 13, 16, 17,       4:6, 12;9: 11 ;27:20          31:9                     11 :8;22: 17
                                             25;37:3,20               unless (4)                                             York (18)
            talent (1)                    tortiously (2)                22:2;23: 12;24: 13;                   w                4:1,3,5,11,19;6:25,
               3:7                           29:7,10                    30:1                                                   25;7: 15, 16;8: 12, 12;

                                                                                                                                   (8) strongly - York


                                                                  46 of 47
FILED: NEW YORK COUNTY CLERK 02/17/2017 05:40 PM                                            INDEX NO. 157054/2016
                Case 1:19-cv-07131-ALC
            TANTAROSv.
NYSCEF DOC. NO. 72                                      Document 48-1 Filed 02/06/20 Page 49 of 49
                                                                                      RECEIVED  NYSCEF: 02/17/2017
            FOX NEWS                                                                               February 16, 2017

              10:21; 13: 1,3; 14:8;
              36:21 ,25;37: 1                       7
                        1                72 (I)
                                       I 8:15
            I 01 (3)                     7503 (I)
               23: 18,20;30:22             38:14
            lOth (I)                   I
               9:5                                  8
            13 (3)
               31:21,21;32:3            88 (I)
            134 (I)                       14:10
               8:15
            14 (I)
               7:11
            15.1 (3)
               17:1,4,8
            156 (I)
               14:10
            157054 (I)
               2:4
            18 (2)
               7:11 ;28:22
            1991 (1)
               10:17
            1993 (1)
               10:22
            1st (8)
               6:22;7:4; 10:8; 14:1'
               12,19;26:3;31:17

                        2
            2003 (I)
              5:24
            2008 (2)
              6:22; 11:1
            2016 (1)
              2:4
            21st (1)
              20:4
            22 (1)
              30:15
            234 (1)
              4:17
            2510(1)
              28:22
            2nd (9)
              4:15;8:14;11:1;
              12:25; 13:1; 14:21,23,
              25;15:4

                        4
            460 (1)
              4:16

                        5
            50 (1)
              4:1
            544 (1)
              10:25

                                                                                                         (9) 101 - 88


                                                            47 of 47
